


Exhibit 10.7


GREENVILLE BUSINESS CENTER
Multi-Tenant Industrial/Commercial Lease
(Net)


Between


WESTCORE GREENVILLE, LLC,
a Delaware limited liability company
(LESSOR)


and


ZELTIQ AESTHETICS, INC.,
a Delaware corporation
(LESSEE)




Date: October 3, 2013




    















--------------------------------------------------------------------------------




TABLE OF CONTENTS


SUBJECT MATTER                                     PAGE


1.    Basic Provisions                                            1
2.    Premises, Parking and Common Areas                                2
3.    Term                                                4
4.    Rent.                                                4
5.    Security Deposit.                                            5
6.    Use.                                                6
7.    Maintenance, Repairs, Utility Installations, Trade Fixtures and
Alterations                7
8.    Insurance; Indemnity.                                        10
9.    Damage or Destruction.                                        12
10.    Real Property Taxes.                                        14
11.    Utilities                                                14
12.    Assignment and Subletting.                                    15
13.    Default; Breach; Remedies.                                    17
14.    Condemnation.                                            19
15.    Brokers                                                19
16.    Estoppel Certificate and Financial
Statements.                            19
17.    Lessor’s Liability.                                        19
18.    Severability.                                            19
19.    Interest on Past-Due Obligations.                                    19
20.    Time of Essence.                                            20
21.    Rent Defined.                                            20
22.    No Prior or Other Agreements.                                    20
23.    Notices.                                                20
24.    Waivers.                                                20
25.    Recording.                                            20
26.    No Right to Holdover.                                        20
27.    Cumulative Remedies.                                        20
28.    Covenants and Conditions.                                    20
29.    Binding Effect; Choice of Law.                                    20
30.    Subordination; Attornment; Non-Disturbance                            20
31.    Attorneys’ Fees.                                            21
32.    Lessor’s Access; Showing Premises; Repairs.                            21
33.    Auctions.                                            21
34.    Signs.                                                21
35.    Termination; Merger.                                        21
36.    Consents.                                            22



--------------------------------------------------------------------------------




37.    Access to the Premises.                                        22
38.    Quiet Possession.                                            22
39.    Rules and Regulations.                                        22
40.    Substitution Space.                                        22
41.    Security Measures.                                        22
42.    Reservations.                                            22
43.    OFAC Compliance                                        22
44.    Authority.                                            22
45.    Conflict.                                                22
46.    Offer; Counterparts.                                        22
47.    Amendments.                                            23
48.    Multiple Parties                                            23
49.    Construction.                                            23


Exhibit A
PREMISES

Exhibit B
INDUSTRIAL CENTER

Exhibit C
INTENTIONALLY OMITTED

Exhibit D
INTENTIONALLY OMITTED

Exhibit E
RULES AND REGULATIONS

Exhibit F
INTENTIONALLY OMITTED

Exhibit G
HAZARDOUS SUBSTANCES SURVEY FORM

Exhibit H
MOVE OUT STANDARDS






































--------------------------------------------------------------------------------




Westcore Greenville, LLC
Multi-Tenant Industrial/Commercial Lease
(Net)
GREENVILLE BUSINESS CENTER
1.
Basic Provisions

1.1Parties: This Lease (“Lease”), effective October 3, 2013 (“Effective Date”),
is made by and between WESTCORE GREENVILLE, LLC, a Delaware limited liability
company (“Lessor”), and ZELTIQ AESTHETICS, INC., a Delaware corporation
(“Lessee”), (collectively the “Parties,” or individually a “Party”).
1.2Premises; Parking.
(a)Premises: All or a portion of that certain building (“Building”), including
all improvements therein or to be provided by Lessor under the terms of this
Lease, commonly known by the street address of 7085 Las Positas Road, Suite G,
Livermore, California, and containing approximately fifteen thousand seven
hundred fifty five (15,755) square feet as outlined on Exhibit A attached hereto
(“Premises”). In addition to Lessee’s rights to use and occupy the Premises as
hereinafter specified, Lessee shall have non-exclusive rights to the Common
Areas (as defined in Paragraph 2.7 below) as hereinafter specified, but shall
not have any rights to the roof, exterior walls, structural components or
utility raceways of the Building or to any other buildings in the Industrial
Center (defined below). The Premises, the Building, the Common Areas, the land
upon which they are located (the “Land”), along with all other buildings and
improvements now or hereafter thereon, including, without limitation, those
certain three (3) adjacent buildings and the land upon which they are located
commonly known by the street addresses of 174 Lawrence Drive, 7041 Las Positas
Road and 7066 Las Positas Road, commonly known as the “Greenville Business
Center,” are herein collectively referred to as the “Industrial Center” and are
depicted on Exhibit B. The Industrial Center contains an aggregate of
approximately 475,099 square feet (Also see Paragraph 2.)
(b)Parking: So long as Lessee shall not be in Default (as defined below), Lessee
shall be entitled to the use, on an unreserved as-available basis, of a
proportionate share of vehicle parking spaces within the Industrial Center based
upon Lessee’s Share (as defined in Paragraph 1.7 below), which is equal to
seventeen (17) unreserved parking spaces (“Parking Spaces”). (Also see Paragraph
2.6.)
1.3Term: The term of this Lease shall be for a period of fifteen (15) months
(“Original Term”) commencing on October 4, 2013 (“Commencement Date”). The term
“Expiration Date” shall mean December 31, 2014. For purposes of this Lease, the
“Term” of this Lease shall refer to the Original Term, as it may be extended or
renewed by any properly exercised options granted hereunder. (Also see Paragraph
3.)
1.4Early Possession: Lessee shall be entitled to early possession of the
Premises following the date of the mutual execution and delivery of this Lease
and the completion of the Lessor’s Work (as defined below), provided that Lessee
has delivered to Lessor advance rent required under Paragraph 1.6 below, the
Security Deposit required under Paragraph 1.8 below and the insurance
certificates required under Paragraph 8 below (the “Early Possession Date”).
(Also see Paragraphs 3.2 and 3.3.)
1.5Base Rent: Payable monthly, on the first day of each month, in the amount
described below, calculated on a net basis (“Base Rent”), and commencing on the
Commencement Date. (Also see Paragraph 4.)
Period
Monthly
Installment
of Base Rent
October 4, 2013 - September 30, 2014
$8,192.60
October 1, 2014 - December 31, 2014
$8,665.25

1.6Advance Rent Paid Upon Execution: Ten Thousand Five Hundred Fifty Five and
85/100 Dollars ($10,555.85) representing Lessee’s first installment of Base Rent
and Lessee’s Share of estimated Common Area Operating Expenses due for the
Original Term.
1.7Lessee’s Share of Common Area Operating Expenses: Three and 32/100 percent
(3.32%) as to the Industrial Center and seventeen and 3/10 percent (17.3%) as to
the Building (“Lessee’s Share”) which may be adjusted by Lessor from time to
time, in Lessor’s sole discretion based on changes in the size of and/or number
of buildings comprising the Industrial Center.
1.8Security Deposit: Eleven Thousand Twenty Eight and 50/100 Dollars
($11,028.50) (“Security Deposit”). (Also see Paragraph 5.)
1.9Permitted Use: Lessee shall use and occupy the Premises solely for the
purpose of general office use and warehousing, as may be permitted under
existing laws governing the Premises and for no other use or purpose (“Permitted
Use”). (Also see Paragraph 6.)
1.10(a)    Real Estate Brokers. The following real estate broker(s)
(collectively, the “Brokers”) and brokerage relationships exist in this
transaction and are consented to by the Parties (check applicable boxes):
Lee & Associates represents Lessor exclusively (“Lessor’s Broker”);
CBRE represents Lessee exclusively (“Lessee’s Broker”); or



--------------------------------------------------------------------------------




represents both Lessor and Lessee (“Dual Agency”). (Also see Paragraph 15.)
(b)    Payment to Brokers. Following the execution of this Lease by both
Parties, Lessor shall pay to said Broker(s) jointly, or in such separate shares
as they may mutually designate in writing, a fee as set forth in a separate
written agreement between Lessor and said Broker(s)
1.11Guarantor(s): None. (See also Paragraph 37)
1.12Lessee Insurance Coverage Minimums:
(a)    Liability: $1,000,000 per occurrence/$2,000,000 general aggregate
(b)    Property: Full Replacement Cost
(c)    Umbrella: $2,000,000
(d)    Business Interruption: 12 months
(e)    Automobile Liability: $1,000,000
(f)    Workers’ Compensation: As required by law
(g)    Employer’s Liability: $1,000,000
1.13Exhibits. Attached hereto are Exhibits A through H, all of which constitute
a part of this Lease.
2.Premises, Parking and Common Areas
2.1Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the Term, at the Rent (defined below), and upon all of
the terms, covenants and conditions set forth in this Lease. Unless otherwise
provided herein, any statement of square footage set forth in this Lease, or
that may have been used in calculating Base Rent, Lessee’s Share and/or Common
Area Operating Expenses, is an approximation which Lessor and Lessee agree is
reasonable and Lessee’s Share based thereon is not subject to revision whether
or not the actual square footage is more or less.
2.2Condition. Lessee agrees (i) to accept the Premises on the date possession is
delivered to Lessee by Lessor, and by taking possession of the Premises, Lessee
shall be deemed to have accepted the Premises as then being suitable for
Lessee's intended use and in good operating order, condition and repair in its
then existing "AS-IS" condition, except as otherwise set forth in this Paragraph
2, and (ii) that neither Lessor nor any of Lessor’s agents, representatives or
employees has made any representations as to the suitability, fitness or
condition of the Premises for the conduct of Lessee’s business or for any other
purpose. Lessor shall deliver the Premises to Lessee clean and free of debris on
the date Lessor tenders possession of the Premises to Lessee (the “Delivery
Date”), and the existing plumbing, electrical systems, lighting, air
conditioning and heating systems and loading doors, if any, in the Premises,
other than those constructed or modified by Lessee, shall be in good operating
condition on the Delivery Date. If a non-compliance with the foregoing exists as
of the Delivery Date, Lessor shall, except as otherwise provided in this Lease,
promptly after receipt of written notice from Lessee setting forth with
specificity the nature and extent of such non-compliance, commence to rectify
same at Lessor’s expense. If Lessee does not give Lessor written notice of a
non-compliance within forty-five (45) days after the Delivery Date, correction
of that non-compliance shall be the obligation of Lessee at Lessee’s sole cost
and expense. In addition, Lessor shall, at Lessor’s sole cost and expense using
building standard materials, repair the insulation in the warehouse area of the
Premises prior to the Delivery Date as reasonably determined by Lessor
(“Lessor’s Work”).
2.3Compliance with Covenants, Restrictions and Building Code. Lessee warrants
that any improvements, Alterations or Utility Installations (other than those
constructed by Lessor or at Lessor’s direction) on or in the Premises, which are
constructed or installed by Lessee, shall comply with all applicable covenants
or restrictions of record and applicable building codes, regulations and
ordinances in effect on the Commencement Date and throughout the Term of this
Lease. If the Premises do not comply with said warranties, Lessee shall within
thirty (30) days after receipt of written notice from Lessor or any governmental
authority, take all necessary action to rectify the non-compliance. Lessor makes
no warranty that the Permitted Use in Paragraph 1.9 is permitted for the
Premises under Applicable Laws (as defined in Paragraph 2.4).
2.4    Acceptance of Premises. Lessee hereby acknowledges that it has made such
investigations as it deems necessary with respect to the condition of the
Premises (including but not limited to the electrical and fire sprinkler
systems, security, environmental aspects, seismic and earthquake requirements)
and compliance with the Americans With Disabilities Act and applicable zoning,
municipal, county, state and federal laws, ordinances and regulations and any
covenants or restrictions of record (collectively, “Applicable Laws”) and the
present and future suitability of the Premises for Lessee’s intended use and is
satisfied with reference thereto, and assumes all responsibility therefor as the
same relate to Lessee’s occupancy of the Premises and/or the terms of this
Lease. Pursuant to California Civil Code Section 1938, Lessor is required to
inform Lessee whether the Premises has undergone inspection by a Certified
Access Specialist (“CASp”) to determine whether the Premises meets all
applicable construction-related accessibility standards pursuant to Section
55.53 of the California Civil Code. Lessor hereby informs Lessee that the
Premises have not been so inspected by a CASp. Lessee hereby waives any and all
rights under and benefits of California Civil Code Section 1938 and acknowledges
that neither the Project nor the Premises has undergone inspection by a CASp.



--------------------------------------------------------------------------------




2.5    Lessee as Prior Owner/Occupant. The warranties made by Lessor in this
Paragraph 2, if any, shall be of no force or effect if immediately prior to the
date set forth in Paragraph 1.1 Lessee was the owner or occupant of the Premises
or any portion thereof. In such event, Lessee shall, at Lessee’s sole cost and
expense, correct any noncompliance of the Premises with said warranties.
2.6    Vehicle Parking. Lessee shall be entitled to use Parking Spaces in
accordance with Subparagraph 1.2 (b) of the Basic Provisions on those portions
of the Common Areas designated from time to time by Lessor for parking. Lessee
shall not use more parking spaces than said number. Said Parking Spaces shall be
used for parking by vehicles no larger than full-size passenger automobiles,
SUVs or pick-up trucks, herein called “Permitted Size Vehicles.” Vehicles other
than Permitted Size Vehicles shall be parked and loaded or unloaded as directed
by Lessor in the Rules and Regulations (as defined in Paragraph 39) issued by
Lessor. Lessee’s violation of this subparagraph shall constitute a material
breach of this Lease. (Also see Paragraph 2.9.)
a.Lessee shall not permit or allow any vehicles that belong to or are controlled
by Lessee or Lessee’s employees, suppliers, shippers, customers, contractors or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Lessor for such activities.
b.If Lessee permits or allows any of the prohibited activities described in this
Paragraph 2.6, then Lessor shall have the right, without notice, in addition to
such other rights and remedies that it may have, to remove or tow away the
vehicle involved and charge the cost to Lessee, which cost shall be immediately
payable upon demand by Lessor.


2.7    Common Areas - Definition. The term “Common Areas” is defined as all
areas and facilities outside the Premises and within the exterior boundary line
of the Industrial Center and interior utility raceways within the Premises that
are provided and designated by the Lessor from time to time for the general
non-exclusive use of Lessor, Lessee and other lessees of the Industrial Center
and their respective employees, suppliers, shippers, customers, contractors and
invitees, including parking areas, loading and unloading areas, trash areas,
roadways, sidewalks, walkways, parkways, driveways and landscaped areas.


2.8     Common Areas - Lessee’s Rights. Lessor hereby grants to Lessee, for the
benefit of Lessee and its employees, suppliers, shippers, contractors, customers
and invitees, during the Original Term of this Lease, the non-exclusive right to
use, in common with others entitled to such use, the Common Areas as they exist
from time to time, subject to any rights, powers, and privileges reserved by
Lessor under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Industrial Center. Under no circumstances
shall the right herein granted to use the Common Areas be deemed to include the
right to store any property, temporarily or permanently, in the Common Areas. In
the event that any unauthorized storage shall occur, then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.
    
2.9     Common Areas - Rules and Regulations. Lessor or such other person(s) as
Lessor may appoint shall have the exclusive control and management of the Common
Areas and shall have the right, from time to time, to establish, modify, amend
and enforce reasonable Rules and Regulations with respect thereto in accordance
with Paragraph 39. Lessee agrees to abide by and conform to all such Rules and
Regulations, and to cause its employees, suppliers, shippers, customers,
contractors and invitees to so abide and conform. Lessor shall not be
responsible to Lessee for the non-compliance with said Rules and Regulations by
other lessees of the Industrial Center.
2.10    Common Areas - Changes. Lessor shall have the right, in Lessor’s sole
discretion, from time to time to: (a) make changes to the Common Areas,
including, without limitation, changes in the location, size, shape and number
of driveways, entrances, parking spaces, parking areas, loading and unloading
areas, ingress, egress, direction of traffic, landscaped areas, walkways and
utility raceways; (b) close temporarily any of the Common Areas for maintenance
purposes so long as reasonable access to the Premises remains available; (c)
designate other land outside the boundaries of the Industrial Center to be a
part of the Common Areas; (d) add additional buildings and improvements to the
Common Areas; (e) use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Industrial Center, or any portion
thereof; and (f) do and perform such other acts and make such other changes in,
to or with respect to the Common Areas and Industrial Center as Lessor may, in
the exercise of sound business judgment, deem to be appropriate.
3.Term
3.1Term. The Commencement Date, Expiration Date and Original Term of this Lease
are as specified in Paragraph 1.3.
3.2Early Possession. If an Early Possession Date is specified in Paragraph 1.4,
Lessee shall be entitled to early occupancy of the Premises solely for the
purpose of installing Lessee’s furniture, fixtures, equipment and other
specialized leasehold improvements approved by Lessor in writing and otherwise
preparing the Premises for Lessee’s occupancy, but in no event for conducting
Lessee’s business; provided, however, that Lessee shall not interfere with
Lessor’s work or activities, if any, in preparing the Premises for Lessee’s
occupancy. Lessor and Lessee shall coordinate their respective work to be
performed at the Premises during Lessee’s early occupancy. All other terms of
this Lease, however (including, but not limited to, the obligations to pay for
all utilities and if Lessee is conducting business from the Premises, Lessee’s
Share of Common Area Operating Expenses, and to carry the insurance required by
Paragraph 8), shall be in effect during such period. Lessee’s early occupancy
shall in no way interfere with Lessor’s completion of any improvements in the
Premises required to be completed by Lessor under this Lease prior to the
Commencement Date and Lessee agrees that Lessor’s completion of any improvements
in the Premises during the period of Lessee’s early occupancy of the Premises
shall in no way constitute a constructive eviction of Lessee nor entitle Lessee
to any abatement of Rent. Furthermore, Lessor shall have no responsibility and
shall not be liable to Lessee for, and Lessee hereby waives any claim against
Lessor in connection with, (a) any injury or damage to persons or property at
the Premises, (b) any interference with Lessee’s business, (c) any loss of the
use of the whole or any part of the Premises or of Lessee’s personal property or
improvements, or (d) any inconvenience or annoyance, occasioned by or arising
from the completion of any improvements in the Premises or work elsewhere in the
Industrial Center performed by Lessor or its agents during Lessee’s early
occupancy of the Premises. Any such early possession shall not affect nor
advance the Expiration Date of the Term.



--------------------------------------------------------------------------------




3.3Delay in Possession. If for any reason Lessor cannot deliver possession of
the Premises to Lessee by the Early Possession Date, if one is specified in
Paragraph 1.4, or if no Early Possession Date is specified, by the Commencement
Date, Lessor shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Lease, or the obligations of Lessee
hereunder, or extend the Term hereof, but in such case, Lessee shall not, except
as otherwise provided herein, be obligated to pay rent or perform any other
obligation of Lessee under the terms of this Lease until Lessor delivers
possession of the Premises to Lessee.
4.Rent.
4.1Base Rent. Lessee shall pay Base Rent and other rent or charges (collectively
referred to from time to time as “Rent”), as the same may be adjusted from time
to time, to Lessor in lawful money of the United States, without notice, offset
or deduction, on or before the day on which it is due under the terms of this
Lease. Rent for any period during the Term hereof which is for less than one (1)
full month shall be prorated on the basis of a thirty (30) day month. Payment of
Rent shall be made to Lessor at its address stated herein or to such other
persons or at such other addresses as Lessor may from time to time designate in
writing to Lessee.
4.2Common Area Operating Expenses. Lessee shall pay to Lessor during the Term
hereof, in addition to the Base Rent, Lessee’s Share of all Common Area
Operating Expenses, as hereinafter defined, during each calendar year of the
Term of this Lease, in accordance with the following provisions:
a.“Common Area Operating Expenses” are defined, for purposes of this Lease, as
all costs incurred by Lessor relating to the ownership and operation of the
Industrial Center, including, but not limited to, the following:
i.Management, administration operation, repair, replacement and maintenance, in
neat, clean, good order and condition, of the following: (A) the Common Areas,
including parking areas, loading and unloading areas, trash areas, roadways,
sidewalks, walkways, parkways, driveways, landscaped areas, striping, bumpers,
irrigation systems, Common Area lighting facilities, fences and gates,
elevators, exterior building walls and roofs; (B) all heating, air conditioning,
plumbing, electrical systems, life safety equipment, telecommunication and other
equipment used in common by, or for the benefit of, lessees or other occupants
of the Industrial Center; (C) exterior signs and any tenant directories; and (D)
fire detection and sprinkler systems.
ii.Water, sewer, gas, electricity, telephone and any other utility systems to
service the Common Areas.
iii.Trash disposal, property management and security services and the costs of
any environmental inspections.
iv.Reserves set aside for maintenance and repair of Common Areas.
v.Real Property Taxes (as defined in Paragraph 10.2) to be paid by Lessor for
the Building and the Common Areas under Paragraph 10 hereof, subject to
Paragraph 4.2(b) below.
vi.Premiums for the insurance policies maintained by Lessor under Paragraph 8
hereof.
vii.Any deductible portion of an insured loss concerning the Building or the
Common Areas.
viii.Any other services to be provided by Lessor that are stated elsewhere in
this Lease to be a Common Area Operating Expense.
ix.Replacing and/or adding improvements mandated by any governmental agency and
any repairs or removals necessitated thereby amortized over their useful life
according to Federal income tax regulations or guidelines for depreciation
thereof (including interest on the un-amortized balance as is then reasonable in
the judgment of Lessor’s accountants).
x.Capital improvements made to the Industrial Center necessary in order to keep
the Industrial Center in good working order, amortized over its useful life
according to Federal income tax regulations or guidelines for depreciation
thereof (including interest on the un-amortized balance as is then reasonable in
the judgment of Lessor’s accountants).
b.If the Industrial Center is less than ninety-five percent (95%) occupied
during any calendar year, the variable components of the Common Area Operating
Expenses as determined by Lessor shall be calculated as if the Industrial Center
had been 95% occupied for the full calendar year. Any Common Area Operating
Expenses and Real Property Taxes that are specifically attributable to the
Building or to any other building in the Industrial Center or to the operation,
repair and maintenance thereof, may be allocated entirely to the Building or to
such other building. However, any Common Area Operating Expenses and Real
Property Taxes that are not specifically attributable to the Building or to any
other building or to the operation, repair and maintenance thereof, may be
equitably allocated by Lessor to all buildings in the Industrial Center.
c.The inclusion of the improvements, facilities and services set forth in
Subparagraph 4.2 (a) shall not be deemed to impose an obligation upon Lessor to
either have said improvements or facilities or to provide those services unless
the Industrial Center already has the same, Lessor already provides the
services, or Lessor has agreed elsewhere in this Lease to provide the same or
some of them.
d.Lessee’s Share of Common Area Operating Expenses shall be payable by Lessee
within ten (10) days after a reasonably detailed statement of actual expenses is
presented to Lessee by Lessor. At Lessor’s option, however, an amount may be
estimated by Lessor from time to time of Lessee’s Share of annual Common Area
Operating Expenses and the same shall be payable monthly or quarterly, as Lessor
shall designate, during each 12-month period of the Term, on the same day as the
Base Rent is due hereunder. Lessor shall deliver to Lessee, within one hundred
and twenty (120) days after the expiration of each calendar year or as soon
thereafter as practicable, a reasonably detailed statement showing Lessee’s
Share of the actual Common Area Operating Expenses incurred during the preceding
year. If Lessee’s payments under this Subparagraph 4.2 (d) during said preceding
year exceed Lessee’s Share as indicated on said statement, Lessor shall credit
the amount of such over-payment against Lessee’s Share of Common Area Operating
Expenses next becoming due. If Lessee’s payments under this Subparagraph 4.2 (d)
during said preceding year were less than Lessee’s Share as indicated on said
statement, Lessee shall pay to Lessor the amount of the deficiency within ten
(10) days after delivery by Lessor to Lessee of said statement.


5.Security Deposit. Lessee shall deposit with Lessor upon Lessee’s execution
hereof the Security Deposit set forth in Paragraph 1.8 of the Basic Provisions
as security for Lessee’s faithful performance of Lessee’s obligations under this
Lease. If Lessee fails to pay Base Rent or other Rent or charges due hereunder
before or after the termination or expiration of this Lease, or otherwise
Defaults under this Lease (as defined in Paragraph 13.1), Lessor may use, apply
or retain all or any portion of said Security Deposit for the payment of any
amount due Lessor or to



--------------------------------------------------------------------------------




reimburse or compensate Lessor for any liability, cost, expense, loss or damage
(including attorneys’ fees and costs) which Lessor may suffer or incur by reason
thereof. If Lessor uses or applies all or any portion of said Security Deposit,
Lessee shall within ten (10) days after written request therefor deposit monies
with Lessor sufficient to restore said Security Deposit to the full amount
required by this Lease. Lessor shall not be required to keep all or any part of
the Security Deposit separate from its general accounts. Lessor shall, at the
expiration or earlier termination of the Term hereof and after Lessee has
vacated the Premises, return to Lessee (or, at Lessor’s option, to the last
approved assignee, if any, of Lessee’s interest herein), that portion of the
Security Deposit not used or applied by Lessor within thirty (30) days after the
expiration of the Term. Unless otherwise expressly agreed in writing by Lessor,
no part of the Security Deposit shall be considered to be held in trust, to bear
interest or other increment for its use, or to be prepayment for any monies to
be paid by Lessee under this Lease. Lessee hereby waives any and all rights
under California Civil Code Section 1950.7, as amended or recodified from time
to time, and any and all other laws, rules and regulations, now or hereafter in
force, applicable to security deposits in the commercial context (“Security
Deposit Laws”).


6.
Use.

6.1Use. Lessee shall use and occupy the Premises only for the Permitted Use set
forth in Paragraph 1.9 of the Basic Provisions and for no other purpose. Lessee
shall not use or permit the use of the Premises in a manner that is unlawful,
creates waste or a nuisance, or that disturbs owners and/or occupants of, or
causes damage to the Premises or neighboring premises or properties. Lessee
further covenants and agrees that it shall not use, or suffer or permit any
person or persons to use, the Premises in violation of the laws of the United
States of America, the State of California, or the ordinances, regulations or
requirements of the local municipal or county governing body or other lawful
authorities having jurisdiction over the Building. Lessee shall comply with all
recorded covenants, conditions, and restrictions, and the provisions of all
ground or underlying leases, now or hereafter affecting the Land. Lessee shall
not use or allow another person or entity to use any part of the Premises for
the storage, use, treatment, manufacture or sale of "Hazardous Substances," as
that term is defined in Subparagraph 6.2 (a) of this Lease. The use, storage and
disposal by Lessee of products in the Premises which are incidental to the
operation of its business office operations (such as photocopy supplies,
secretarial supplies and limited janitorial supplies, which products contain
chemicals which are categorized as Hazardous Substances) in compliance with
Applicable Requirements (as defined below) and in the manner in which such
products are designed to be used shall not be a violation by Lessee of this
Paragraph 6.1.
6.2Hazardous Substances.
a.Reportable Uses Require Consent. The term “Hazardous Substance” as used in
this Lease shall mean any product, substance, chemical, material or waste whose
presence, nature, quantity and/or intensity of existence, use, manufacture,
disposal, transportation, spill, release or effect, either by itself or in
combination with other materials expected to be on the Premises, is either:
(i) potentially injurious to the public health, safety or welfare, the
environment, or the Premises; (ii) regulated or monitored by any governmental
authority; or (iii) a basis for potential liability of Lessor to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substance shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, PCBs, crude oil or any products or by-products thereof.
Lessee shall not engage in any activity in or about the Premises, which
constitutes a Reportable Use (as hereinafter defined) of Hazardous Substances
without the express prior written consent of Lessor and compliance in a timely
manner (at Lessee’s sole cost and expense) with all Applicable Requirements (as
defined in Paragraph 6.3). “Reportable Use” shall mean (i) the installation or
use of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and
(iii) the presence in, on or about the Premises of a Hazardous Substance with
respect to which any Applicable Requirements require that a notice be given to
persons entering or occupying the Premises or neighboring properties.
b.Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in, on, under or about the
Premises, the Building, or the Industrial Center other than as previously
consented to by Lessor, Lessee shall immediately give Lessor written notice
thereof, together with a copy of any statement, report, notice, registration,
application, permit, business plan, license, claim, action, or proceeding given
to, or received from, any governmental authority or private party concerning the
presence, spill, release, discharge of, or exposure to, such Hazardous Substance
including but not limited to all such documents as may be involved in any
Reportable Use involving the Premises, the Building or the Industrial Center.
Lessee shall not cause or permit any Hazardous Substance to be spilled or
released in, on, under or about the Premises, the Building or the Industrial
Center (including, without limitation, through the plumbing or sanitary sewer
system).
c.Indemnification. Lessee shall indemnify, protect, defend and hold Lessor (with
counsel approved by Lessor), its directors, officers, agents, partners, members,
managers, employees, lenders and ground lessor, if any, and their respective
successors and assigns (collectively, “Lessor Parties”) and the Industrial
Center, harmless from and against any and all damages, liabilities, judgments,
costs, claims, liens, expenses, penalties, loss of permits and attorneys’ and
consultants’ fees and costs (collectively, “Claims”) arising out of or involving
any (i) Hazardous Substance brought, released or used or allowed to be brought,
released or used on the Premises, the Building or the Industrial Center by
Lessee or by anyone under Lessee’s control, or (ii) the breach of any term,
condition, representation or warranty contained in this Paragraph 6. Lessee’s
obligations under this Subparagraph 6.2 (c) shall include, but not be limited
to, the effects of any contamination or injury to person, property or the
environment created or suffered by Lessee, and the cost of investigation
(including consultants’ and attorneys’ fees and costs and testing), removal,
remediation, restoration and/or abatement thereof, or of any contamination
therein involved, and shall survive the expiration or earlier termination of
this Lease. No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessee from its obligations under this Lease
with respect to Hazardous Substances, unless specifically so agreed by Lessor in
writing at the time of such agreement. The provisions of this Paragraph 6.2(c)
shall survive the expiration or earlier termination of this Lease.
d.Exculpation of Lessor. Other lessees of the Industrial Center may be using,
handling or storing certain Hazardous Substances in connection with such
lessees’ use of their premises. The failure of another lessee to comply with
Applicable Requirements and procedures could result in a release of Hazardous
Substances and contamination to the Industrial Center, or any part thereof, the
soil and ground water thereunder or the air quality of the Industrial Center. In
the event of such release, the lessee or occupant responsible for the release,
and not Lessor, shall be solely responsible for any claim, damage or expense
incurred by Lessee by reason of such contamination. Lessee waives any rights it
may have to later assert that the foregoing release does not cover unknown
claims. Lessee and anyone claiming by, through or



--------------------------------------------------------------------------------




under Lessee hereby fully and irrevocably releases Lessor and Lessor Parties
from any and all claims that it may now have or hereafter acquire against such
persons and entities for any cost, loss, liability, damage, expense, demand,
action or cause of action arising from or related to any Hazardous Substance
release or contamination to the Industrial Center caused by another lessee or
occupant at the Industrial Center. This release includes claims of which Lessee
is presently unaware or which Lessee does not presently suspect to exist in its
favor, which, if known by Lessee, would materially affect Lessee’s release of
Lessor. Lessee specifically waives the provision of California Civil Code
§ 1542, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
e.Environmental Questionnaire Disclosure. Prior to the execution of this Lease,
Lessee shall complete, execute and deliver to Lessor a Hazardous Substances
Survey Form in the form of Exhibit G attached hereto (“Survey Form”), and Lessee
shall certify to Lessor that all information contained in the Survey Form is
true and correct. The completed Survey Form shall be deemed incorporated into
this Lease for all purposes, and Lessor shall be entitled to rely on the
information contained therein. Within ten (10) days following receipt by Lessee
of a written request therefore from Lessor (which request shall not be made more
often than annually), Lessee shall disclose to Lessor in writing the names and
amounts of all Hazardous Substances, or any combination thereof, which were
stored, generated, used or disposed of on, under or about the Premises for the
twelve (12) month period prior to and after each such request, or which Lessee
intends to store, generate, use or dispose of on, under or about the Premises.
At Lessor’s option, Lessee’s disclosure obligation under this Subparagraph shall
include the requirement that Lessee update, execute and deliver to Lessor the
Survey Form, as the same may be modified by Lessor from time to time.
6.3Lessee’s Compliance with Requirements. Lessee shall, at Lessee’s sole cost
and expense, fully, diligently and in a timely manner, comply with all
“Applicable Requirements,” which term is used in this Lease to mean all laws,
rules, regulations, ordinances, directives, covenants, easements and
restrictions of record, permits, the requirements of any applicable fire
insurance underwriter or rating bureau, and the recommendations of Lessor’s
engineers and/or consultants, relating in any manner to the Premises (including
but not limited to matters pertaining to (i) industrial hygiene,
(ii) environmental conditions on, in, under or about the Premises, including air
quality, soil and groundwater conditions, and (iii) the use, generation,
manufacture, production, installation, maintenance, removal, transportation,
storage, spill, or release of any Hazardous Substance), now in effect or which
may hereafter come into effect. Lessee shall, within five (5) days after receipt
of Lessor’s written request, provide Lessor with copies of all documents and
information, including but not limited to permits, registrations, manifests,
applications, reports and certificates, evidencing Lessee’s compliance with any
Applicable Requirements specified by Lessor, and shall immediately upon receipt,
notify Lessor in writing (with copies of any documents involved) of any
threatened or actual claim, notice, citation, warning, complaint or report
pertaining to or involving failure by Lessee or the Premises to comply with any
Applicable Requirements.
6.4Inspection; Compliance with Law. Lessor, Lessor’s agents, employees,
contractors and designated representatives, and the holders of any mortgages,
deeds of trust or ground leases on the Premises (“Lenders”) shall have the right
to enter the Premises at any time in the case of an emergency, and otherwise at
reasonable times, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease and all Applicable
Requirements, and Lessor shall be entitled to employ experts and/or consultants
in connection therewith to advise Lessor with respect to Lessee’s activities,
including but not limited to Lessee’s installation, operation, use, monitoring,
maintenance, or removal of any Hazardous Substance on or from the Premises. The
costs and expenses of any such inspections shall be paid by the Party requesting
same, unless a Default or Breach of this Lease by Lessee or a violation of
Applicable Requirements or a contamination, caused or materially contributed to
by Lessee, is found to exist or to be imminent, or unless the inspection is
requested or ordered by a governmental authority as the result of any such
existing or imminent violation or contamination. In such case, Lessee shall upon
request reimburse Lessor or Lessor’s Lender, as the case may be, for the costs
and expenses of such inspections.


7.
Maintenance, Repairs, Utility Installations, Trade Fixtures and Alterations

7.1Lessee’s Obligations.
a.Subject to the provisions of Paragraphs 2.2 (Condition), 2.3 (Compliance with
Covenants, Restrictions and Building Code), 7.2 (Lessor’s Obligations), 9
(Damage or Destruction), and 14 (Condemnation), Lessee shall, at Lessee’s sole
cost and expense and at all times, keep the Premises and every part thereof in
good order, condition and repair (whether or not such portion of the Premises
requiring repair, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee’s use, any prior use, the elements or the age of such portion
of the Premises), including, without limiting the generality of the foregoing,
all equipment or facilities specifically serving the Premises, such as plumbing,
heating, air conditioning, ventilating, electrical, lighting facilities,
boilers, fire hose connections if within the Premises, fixtures, interior walls,
interior surfaces of exterior walls, ceilings, floors, windows, doors, plate
glass, and skylights, but excluding any items which are the responsibility of
Lessor pursuant to Paragraph 7.2 below. Lessee, in keeping the Premises in good
order, condition and repair, shall exercise and perform good maintenance
practices. Lessee’s obligations shall include restorations, replacements or
renewals when necessary to keep the Premises and all improvements thereon or a
part thereof in good order, condition and state of repair.
b.Notwithstanding the foregoing, Lessor shall procure and maintain a contract
with a contractor specializing and experienced in the inspection, maintenance
and service of the heating, air conditioning and ventilation for the Premises
and a contract for fire/life safety inspections, repairs and monitoring. Such
HVAC maintenance contract shall provide for maintenance of the HVAC system not
less than quarterly and replacement of the air filters not less than monthly.
Lessee shall reimburse Lessor upon demand for the cost of such contracts or as
part of Common Area Operating Expenses.
c.If Lessee fails to perform Lessee’s obligations under this Paragraph 7.1,
Lessor may enter upon the Premises after ten (10) days’ prior written notice to
Lessee (except in the case of an emergency, in which case no notice shall be
required), to perform such obligations on Lessee’s behalf, and put the Premises
in good order, condition and repair, in accordance with Paragraph 13.2 below.



--------------------------------------------------------------------------------




7.2Lessor’s Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance with Covenants, Restrictions and Building Code),
4.2 (Common Area Operating Expenses), 6 (Use), 7.1 (Lessee’s Obligations), 9
(Damage or Destruction) and 14 (Condemnation), and subject to the reimbursement
requirements of Paragraph 4.2, Lessor, shall keep in good order, condition and
repair the foundations, exterior walls, structural condition of interior bearing
walls, exterior roof, fire sprinkler and/or standpipe and hose (if located in
the Common Areas) or other automatic fire extinguishing system including fire
alarm and/or smoke detection systems and equipment, fire hydrants, parking lots,
walkways, parkways, driveways, landscaping, fences, signs and utility systems
serving the Common Areas and all parts thereof, as well as providing the
services for which there is a Common Area Operating Expense pursuant to
Paragraph 4.2. Lessor shall not be obligated to paint the exterior or interior
surfaces of exterior walls nor shall Lessor be obligated to maintain, repair or
replace windows, doors (or any parts thereof), skylights or plate glass of the
Premises. Lessee expressly waives the benefit of any statute now or hereafter in
effect which would otherwise afford Lessee the right to make repairs at Lessor’s
expense or to terminate this Lease because of Lessor’s failure to keep the
Building, Industrial Center or Common Areas in good order, condition and repair.
7.3Utility Installations, Trade Fixtures, Alterations.
a.Definitions; Consent Required. The term “Utility Installations” is used in
this Lease to refer to all air lines, power panels, electrical distribution,
security, fire protection systems, communications systems, lighting fixtures,
heating, ventilating and air conditioning equipment, plumbing, and fencing in,
on or about the Premises. The term “Trade Fixtures” shall mean Lessee’s
machinery and equipment, which can be removed without doing damage to the
Premises, including all warehouse racks installed by Lessee in the Premises. The
term “Alterations” shall mean any modification of the improvements on the
Premises, which are provided by Lessor or by Lessee, with Lessor’s prior written
approval, under the terms of this Lease, other than Utility Installations or
Trade Fixtures. “Lessee-Owned Alterations and/or Utility Installations” are
defined as Alterations and/or Utility Installations made by Lessee that are not
yet owned by Lessor pursuant to Subparagraph 7.4 (a). Lessee shall not make nor
cause to be made any Alterations or Utility Installations in, on, under or about
the Premises without Lessor’s prior written consent. Notwithstanding anything to
the contrary contained in this Lease, Lessee shall have the right to install
warehouse racks during the Term, provided that such installation is in
compliance with Applicable Laws, and Lessee agrees to remove all such racks
prior to the expiration or earlier termination of this Lease and repair any
damage caused by such installation and removal at Lessee’s sole cost and
expense.
b.Consent. Any Alterations or Utility Installations that Lessee shall desire to
make and which require the consent of the Lessor shall be presented to Lessor in
written form with detailed plans. All consents given by Lessor, whether by
virtue of Subparagraph 7.3 (a) or by subsequent specific consent, shall be
deemed conditioned upon: (i) Lessee’s acquiring all applicable permits required
by governmental authorities; (ii) the furnishing of copies of such permits
together with a copy of the plans and specifications for the Alteration or
Utility Installation to Lessor prior to commencement of the work thereon; and
(iii) the compliance by Lessee with all conditions of said permits in a prompt
and expeditious manner. In connection with approving any Alterations or Utility
Installations, Lessor shall have the right to approve Lessee’s contractor(s).
Any Alterations or Utility Installations by Lessee during the Term of this Lease
shall be done in a good and workmanlike manner, with good and sufficient
materials, and be in compliance with all Applicable Requirements. Lessor’s
approval of the plans, specifications and working drawings for Lessee’s
Alterations or Utility Installations shall create no responsibility or liability
on the part of Lessor for their completeness, design sufficiency, or compliance
with all laws, rules and regulations of governmental agencies or authorities.
All work with respect to any Alterations or Utility Installations must be done
in a good and workmanlike manner and diligently prosecuted to completion to the
end that the Premises shall at all times be a complete unit except during the
period of work. In performing the work of any such Alterations or Utility
Installations, Lessee shall have the work performed in such manner as not to
obstruct access to the Building or the Common Areas for any other lessee of the
Building or the Industrial Center, and as not to obstruct the business of Lessor
or other lessees or occupants in the Building or the Industrial Center, or
interfere with the labor force working in the Building or the Industrial Center.
In the event that Lessee makes any Alterations or Utility Installations, Lessee
agrees to carry “Builder’s All Risk” insurance in an amount approved by Lessor
covering the construction of such Alterations or Utility Installations, and such
other insurance as Lessor may require, it being understood and agreed that all
of such Alterations or Utility Installations shall be insured by Lessee pursuant
to Article 8 of this Lease immediately upon completion thereof. Upon completion
of any Alterations or Utility Installations, Lessee agrees to cause a Notice of
Completion to be recorded in the office of the Recorder of the county in which
the Building is located in accordance with Section 3093 of the Civil Code of the
State of California or any successor statute, and Lessee shall deliver to Lessor
a reproducible copy of the “as built” drawings, and specifications therefor of
the Alterations or Utility Installations. Lessor may (but without obligation to
do so) condition its consent to any requested Alteration or Utility Installation
that costs Five Thousand Dollars ($5,000.00) or more upon Lessee’s providing
Lessor with a lien and completion bond in an amount equal to one and one-half
times the estimated cost of such Alteration or Utility Installation or provide
such assurances to Lessor, including without limitation, establishing an escrow
account, as Lessor shall require to assure payment of the costs thereof to
protect Lessor and the Industrial Center from and against any mechanic’s,
materialmen’s or other liens. Lessee shall keep the Premises lien free. Lessee
shall pay to Lessor all of Lessor’s actual costs incurred in conjunction with
the review of Lessee’s proposed Alterations or Utility Installations within
fifteen (15) days of Lessee’s receipt of an invoice therefor.
c.Lien Protection. Lessee shall pay when due all claims for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for use on
the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than ten (10) days’ notice prior to the commencement of any
work in, on, or about the Premises, and Lessor shall have the right to post
notices of non-responsibility in or on the Premises and to record the same, as
provided by law. If Lessee shall, in good faith, contest the validity of any
such lien, claim or demand, then Lessee shall, at its sole expense, defend and
protect itself, Lessor and the Premises against the same and shall pay and
satisfy any such adverse judgment that may be rendered thereon before the
enforcement thereof against the Lessor or the Premises. If Lessor shall require,
Lessee shall furnish to Lessor a surety bond satisfactory to Lessor in an amount
equal to one and one-half times the amount of such contested lien claim or
demand, indemnifying Lessor against liability for the same, as required by law
for the holding of the Premises free from the effect of such lien or claim. In
addition, Lessor may require Lessee to pay Lessor’s attorneys’ fees and costs in
participating in such action if Lessor shall decide it is to its best interest
to do so.
7.4Ownership, Removal, Surrender, and Restoration.



--------------------------------------------------------------------------------




a.Ownership. Subject to Lessor’s right to require their removal and to cause
Lessee to become the owner thereof as hereinafter provided in this
Paragraph 7.4, all Alterations and Utility Installations made to the Premises by
Lessee shall be the property of and owned by Lessee, but considered a part of
the Premises. Lessor may, at any time and at its option, elect in writing to
Lessee to be the owner of all or any specified part of the Lessee‑Owned
Alterations and Utility Installations. Unless otherwise instructed per
Subparagraph 7.4 (b) hereof, all Lessee‑Owned Alterations and Utility
Installations shall, at the expiration or earlier termination of this Lease,
automatically and without further action on the part of Lessor, become the
property of Lessor and remain upon the Premises and be surrendered with the
Premises by Lessee.
b.Removal. Unless otherwise agreed in writing, Lessor may require that any or
all Lessee‑Owned Alterations or Utility Installations be removed by the
expiration or earlier termination of this Lease, notwithstanding that Lessor may
have consented to their installation. Lessor may require the removal at any time
of all or any part of any Alterations or Utility Installations made without the
required consent of Lessor.
c.Surrender/Restoration. Lessee shall surrender the Premises by the end of the
last day of the Term or any earlier termination date, clean and free of debris
and in good operating order, condition and state of repair (including, but not
limited to: all plumbing in working order with sinks and toilets cleaned; all
lights, ballasts, and lenses are operational; overhead doors are serviced and
repaired; anything mounted on a door, window or wall removed (including names on
office doors, white boards and any cohesive residue from such items); all
electronic, fiber, phone and data cabling and related equipment that has been
installed by or for the exclusive benefit of Lessee in or around the Premises
removed (unless Lessor notifies Lessee in writing that it may remain in place);
missing or damaged dock bumpers, levelers, seals, locks, and lights are repaired
or replaced; any damaged sheetrock is repaired; floors are clean and free of
paint, glue and chips; all racking bolts and other protrusions are removed from
the floor and patched with epoxy; and all floor cracks ¼ inch wide or larger are
filled with epoxy; and exterior signage is removed and the fascia is repaired
and repainted), as more particularly described in the Move Out Standards
attached as Exhibit H to this Lease, and shall provide Lessor with keys for all
interior doors. Except as otherwise agreed or specified herein, the Premises, as
surrendered, shall include the Alterations and Utility Installations. The
obligations of Lessee shall include the repair of any damage occasioned by the
installation, maintenance or removal of Lessee’s Trade Fixtures, furnishings,
equipment, and Lessee‑Owned Alterations and Utility Installations, as well as
the removal of any storage tank installed by or for Lessee, and the removal,
replacement, or remediation of any air quality, soil, material or ground water
contaminated by Lessee, all as may then be required by Applicable Requirements
and/or good practice. Lessee’s Trade Fixtures shall remain the property of
Lessee and shall be removed by Lessee subject to its obligation to repair and
restore the Premises pursuant to this Lease.


8.
Insurance; Indemnity.

8.1Lessor’s Insurance. At all times during the Term of this Lease, Lessor will
purchase and maintain, as part of the Common Area Operating Expenses, Commercial
General Liability Insurance and Commercial Property Insurance covering the
Common Areas and Lessor’s equipment and furnishings in such reasonable amounts
and with such reasonable coverages as determined by Lessor. Lessee acknowledges
that it shall not be a named insured on such policies and that it has no right
to receive any proceeds from any such insurance policies carried by Lessor.
Lessee further acknowledges that Lessor shall not be required to carry insurance
covering (1) Lessee-Owned Alterations and Utility Installations, Trade Fixtures
and Lessee’s personal property; (2) Business Income Insurance against, or be
responsible for, any loss suffered by Lessee due to interruption of Lessee’s
business from any cause; (3) loss to the Premises resulting from flood,
earthquake, windstorm or hurricane; and (4) any other type of property. Lessee
shall cooperate with Lessor’s insurance companies in the adjustment of any
claims for any damage to the Building.
8.2Lessee’s Insurance. At all times during the Term of this Lease, Lessee will
purchase and maintain, at Lessee’s sole expense, the following insurance, in
amounts not less than those specified below or such other amounts as Lessor may
from time to time reasonably request, with insurance companies and on forms
satisfactory to Lessor:


a.Commercial General Liability Insurance written on an I.S.O. “occurrence” form
or its equivalent covering the use, occupancy and maintenance of the Premises
and all operations of Lessee. Such coverage shall include a limit of $1,000,000
per occurrence for Bodily Injury and Property Damage, $2,000,000 General
Aggregate, $2,000,000 Products/Completed Operations aggregate, $1,000,000 limit
for Personal & Advertising Injury and $250,000 Fire Damage Legal Liability
limit. The policy shall also contain an endorsement or its equivalent amending
the “Primary Insurance” clause as follows: “The insurance afforded to Additional
Insureds under this policy is primary insurance and the insurer will not seek
contribution from other insurance available to the Additional Insureds.”


b.Umbrella or Excess Liability Insurance to be excess over the Commercial
General Liability, Automobile Liability and Employers’ Liability Insurance. The
Umbrella Liability policy shall be written on an “occurrence” form with a limit
of liability of Two Million Dollars ($2,000,000.00) and a Self-Insured Retention
no greater than Ten Thousand Dollars ($10,000.00).
c.Commercial Property Insurance covering all Lessee’s furniture, fixtures,
machinery, equipment, stock and any other personal property owned and/or used in
Lessee’s business and all leasehold improvements, whether made or acquired at
the Lessee’s expense or Lessor’s expense, plate glass that is part of the
Premises and any other property in the Premises that Lessee is responsible for
repairing or replacing under this Lease, in an amount equal to their full
replacement cost without deduction for depreciation. At a minimum, such policy
shall insure against destruction or damage by fire and other perils covered on
an ISO Causes of Loss - Special Form including wind. Such policy shall further
provide Replacement Cost Coverage. Such policy shall not contain a per
occurrence deductible greater than Ten Thousand Dollars ($10,000.00). Further,
the policy shall contain a provision specifically naming Lessor as loss payee
for property which Lessor has an insurable interest (i.e., leasehold
improvements).
d.Lessee agrees to use its best efforts to obtain Business Income and/or Extra
Expense Insurance in an amount sufficient to insure payment of Rent and all
other expenses to be borne by Lessee under this Lease, for a period of not less
than Twelve (12) months, during any interruption of Lessee’s business by reason
of the Premises or personal property being damaged by fire or other perils
covered on an ISO Causes of Loss - Special Form or its equivalent. In addition,
such coverage shall be written on an Agreed Amount Basis. Notwithstanding



--------------------------------------------------------------------------------




the foregoing, Lessee shall have no obligation to obtain such business
interruption insurance during the Original Term. Lessee acknowledges that it
assumes all risks of loss due to interruption of Lessee’s business by any cause.
e.If reasonably required by Lessor because of special environmental concerns
regarding the Lessee’s operations, Pollution Legal Liability Insurance and/or
Environmental Impairment Insurance covering claims for damage or injury caused
by hazardous materials, including, without limitation, bodily injury, wrongful
death, property damage, including loss of use, removal, cleanup and restoration
of work and materials necessary to return the Premises and any other property of
whatever nature located on the Premises to their condition existing prior to the
appearance of Lessee’s hazardous materials on the Premises. If such coverage is
required, Lessor shall determine limits of liability.
f.Automobile Liability Insurance to include coverage for any owned, non-owned or
hired automobiles entering and exiting from the Premises and automobile
contractual liability with limits of: $1,000,000 per Person/$1,000,000 per
Accident - Bodily Injury; $1,000,000 per Accident - Property Damage; and Basic
No-Fault coverage as required by law or regulation if any, in the State in which
the Premises is located.
g.Workers’ Compensation coverage shall be carried as required by law in the
State in which the employees are hired and to further include: Voluntary
Compensation Coverage and Other States’ Coverage, if applicable, with statutory
limits for Workers’ Compensation and limits for Employers’ Liability of:
$1,000,000 Each Accident; $1,000,000 Disease - Policy Limit; and $1,000,000
Disease - Each Employee.
8.3General Requirements.
a.Certificates of Insurance evidencing all such insurance and acceptable to
Lessor shall be filed with Lessor prior to occupancy of the Premises and at
least five (5) days prior to the expiration of the term of each policy
thereafter. Such Certificates of Insurance must specifically show all of the
special policy conditions required in this Article including “additional
insured”, “waiver of subrogation”, “notice of cancellation”, and “primary
insurance” wording applicable to each policy. Alternatively, a certified, true
and complete copy of each properly endorsed policy may be submitted. All
coverage shall be written by an admitted insurer in the State in which the
Premises is located with a current Best Rating of A-10 or better.
b.Each policy shall contain: (i) a waiver of subrogation endorsement for each
coverage included in Section 8.2 of this Lease; (ii) an endorsement specifically
naming the following as additional insureds: (1) Lessor, (2) Westcore
Properties, LLC, and (3) Wellcorp Properties, LLC,, and their officers, members,
managers, directors, partners and employees (the “Additional Insured Parties”);
(iii) an endorsement amending the “Other Insurance” clause as follows: “Subject
to the terms and conditions of this policy, the insurance afforded to Additional
Insureds, (1) Lessor, (2) Westcore Properties, LLC, and (3) Wellcorp Properties,
LLC, under this policy shall be considered to be primary to any insurance they
may have in force which also applies to a loss covered hereunder and, further,
the insurer shall not seek contribution from other insurance available to the
Additional Insureds.”
c.All insurance policies required hereunder shall be specifically endorsed to
state that coverages afforded under the policies will not be cancelled or
allowed to expire for any reason until at least thirty (30) days’ prior written
notice has been mailed to the Lessor. The Certificate of Insurance for each
policy must state that “the issuing company will mail thirty (30) days’ written
notice of cancellation or modification to the certificate holder.” The words
“endeavor to” and “failure to mail such notice shall impose no obligation for
liability . . .” are unacceptable and these two phrases must be crossed out if
they appear in the printed certificate form.
d.The amounts of such insurance shall not limit Lessee’s liability nor relieve
Lessee of any obligation hereunder. Each policy shall insure Lessee’s
performance of the indemnity provisions contained in this Lease. If the limits
of available liability coverage required herein become substantially reduced as
a result of claim payments, Lessee shall immediately, at its own expense,
purchase insurance to reinstate the limits of liability coverage required by
this Lease.
Lessee shall not settle any claim or accept any proceeds in satisfaction of any
claim involving damage to the Premises or liability of Lessor without Lessor’s
express prior written consent.
e.Lessee may maintain the insurance required under this Paragraph under blanket
or umbrella policies, as applicable, issued to Lessee covering other properties
owned or leased by Lessee; provided that the policies otherwise comply with this
Paragraph and allocate to the Premises the coverage specified by this Paragraph,
without possibility of reduction or coinsurance penalty by reason of, or damage
to, any other properties named therein, and if the insurance required by this
Paragraph shall be effected by any such blanket or umbrella policies, Lessee
shall furnish to Lessor certified copies of policies with schedules thereto
attached showing the amount of insurance afforded by such policies to the
Premises. Lessor, its agents and employees, make no representation that the
limits of liability specified to be carried by Lessee pursuant to this Paragraph
are adequate to protect Lessee. If Lessee believes that any of such insurance
coverage is inadequate, Lessee will obtain such additional insurance coverage as
Lessee deems adequate, at Lessee’s sole expense. Lessor hereby reserves the
right to make commercially reasonable changes at any time to the insurance
requirements herein.
8.4Waiver of Subrogation. To the extent permitted by law and without affecting
the coverage provided by insurance required to be maintained hereunder, Lessor
and Lessee each hereby waives, on their behalf and on behalf of their respective
insurance carriers, any claim which either Party might otherwise have against
the other Party, arising out of loss or damage, including consequential loss or
damage, to any property of such Party from any risk required to be insured
against hereunder. Lessor and Lessee shall each indemnify the other against any
loss or expense, including reasonable attorneys’ fees, resulting from the
failure of either Party, respectively, to obtain the waivers required by this
Paragraph 8.4.
8.5Indemnity. Except for Lessor’s gross negligence or willful misconduct, Lessee
shall indemnify, protect, defend and hold harmless the Premises, the Industrial
Center, Lessor and Lessor Parties from and against any and all Claims arising
out of, involving, or in connection with, the occupancy of the Premises by
Lessee, the conduct of Lessee’s business, any act, omission or neglect of
Lessee, its agents, contractors, employees or invitees, and out of any Default
or Breach by Lessee in the performance in a timely manner of any obligation on
Lessee’s part to be performed under this Lease. The foregoing shall include, but
not be limited to, the defense or pursuit of any claim or any action or
proceeding involved therein, and whether or not (in the case of claims made
against Lessor) litigated and/or reduced to judgment. In case any action or
proceeding is brought against Lessor by reason of any of the foregoing matters,
Lessee, upon notice from Lessor, shall defend



--------------------------------------------------------------------------------




the same at Lessee’s expense by counsel reasonably satisfactory to Lessor and
Lessor shall cooperate with Lessee in such defense. Lessor need not have first
paid any such claim in order to be so indemnified. Lessor need not have first
paid any such claim in order to be so indemnified. The provisions of this
Paragraph 8.5 shall survive the expiration or earlier termination of this Lease.
8.6Exemption of Lessor from Liability. Lessor shall not be liable for injury or
damage to the person or goods, wares, merchandise or other property of Lessee’s
employees, contractors, invitees, customers, or any other person in or about the
Premises, whether such damage or injury is caused by or results from fire,
steam, electricity, gas, water or rain, or from the breakage, leakage,
obstruction or other defects of pipes, fire sprinklers, wires, appliances,
plumbing, air conditioning or lighting fixtures, or from any other cause,
whether said injury or damage results from conditions arising upon the Premises
or upon other portions of the Building of which the Premises are a part, from
other sources or places, and regardless of whether the cause of such damage or
injury or the means of repairing the same is accessible or not. Lessor shall not
be liable for any damages arising from any act or neglect of any other lessee of
Lessor nor from the failure by Lessor to enforce the provisions of any other
lease or occupancy agreement in the Industrial Center. Notwithstanding Lessor’s
negligence or breach of this Lease, Lessor shall under no circumstances be
liable for injury to Lessee’s business or for any loss of income or profit
therefrom.


9.
Damage or Destruction.

9.1Definitions.
a.“Premises Partial Damage” shall mean damage or destruction to the Premises,
other than Lessee‑Owned Alterations and Utility Installations, the repair cost
of which damage or destruction is less than seventy-five percent (75%) of the
then Replacement Cost (as defined in Subparagraph 9.1 (d)) of the Premises
(excluding Lessee‑Owned Alterations and Utility Installations and Trade
Fixtures) immediately prior to such damage or destruction.
b.“Premises Total Destruction” shall mean damage or destruction to the Premises,
other than Lessee‑Owned Alterations and Utility Installations, the repair cost
of which damage or destruction is seventy-five percent (75%) or more the then
Replacement Cost of the Premises (excluding Lessee‑Owned Alterations and Utility
Installations and Trade Fixtures) immediately prior to such damage or
destruction. In addition, damage or destruction to the Building, other than
Lessee‑Owned Alterations and Utility Installations and Trade Fixtures of any
lessees of the Building, the cost of which damage or destruction is seventy-five
percent (75%) or more of the then Replacement Cost (excluding Lessee‑Owned
Alterations and Utility Installations and Trade Fixtures of any lessees of the
Building) of the Building shall, at the option of Lessor, be deemed to be
Premises Total Destruction.
c.“Insured Loss” shall mean damage or destruction to the Premises, other than
Lessee‑Owned Alterations and Utility Installations and Trade Fixtures, which was
caused by an event required to be covered by the insurance described in
Paragraph 8.1 irrespective of any deductible amounts or coverage limits
involved, and where adequate insurance proceeds are available to Lessor for the
reconstruction of the Premises.
d.“Replacement Cost” shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of applicable building codes, ordinances or laws, and
without deduction for depreciation.
e.“Hazardous Substance Condition” shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Subparagraph 6.2 (a), in, on or under the Premises.
9.2Premises Partial Damage - Insured Loss. If Premises Partial Damage occurs,
and such damage or destruction is an Insured Loss, then Lessor shall, at
Lessor’s expense, repair such damage (but not Lessee’s Trade Fixtures or
Lessee‑Owned Alterations and Utility Installations) as soon as reasonably
possible and this Lease shall continue in full force and effect. In the event,
however, that there is a shortage of insurance proceeds available to Lessor,
Lessor shall have no obligation to pay for the shortage in insurance proceeds or
to fully restore the unique aspects of the Premises unless Lessee provides
Lessor with the funds to cover same, or adequate assurance thereof, within ten
(10) days following receipt of written notice of such shortage and request
therefor. If Lessor receives said funds or adequate assurance thereof within
said ten (10) day period, Lessor shall complete them as soon as reasonably
possible and this Lease shall remain in full force and effect. If Lessor does
not receive such funds or assurance within said period, Lessor may nevertheless
elect by written notice to Lessee within ten (10) days thereafter to make such
restoration and repair as is commercially reasonable with Lessor paying any
shortage in proceeds, in which case this Leases shall remain in full force and
effect. If Lessor does not receive such funds or assurance within such ten (10)
day period, and if Lessor does not so elect to restore and repair, then this
Lease shall terminate sixty (60) days following the occurrence of the damage or
destruction. Unless otherwise agreed, Lessee shall in no event have any right to
reimbursement from Lessor for any funds contributed by Lessee to repair any such
damage or destruction. Premises Partial Damage due to flood or earthquake shall
be subject to Paragraph 9.3.
9.3Partial Damage - Uninsured Loss. If Premises Partial Damage occurs and such
damage or destruction is not an Insured Loss, then unless such damage or
destruction was caused by a negligent or willful act of Lessee, its agents,
contractors or employees (in which the event Lessee shall make the repairs at
Lessee’s expense and this Lease shall continue in full force and effect), Lessor
may at Lessor’s option, either (i) repair such damage as soon as reasonably
possible at Lessor’s expense, in which event this Lease shall continue in full
force and effect, or (ii) give written notice to Lessee within sixty (60) days
after receipt by Lessor of knowledge of the occurrence of such damage of
Lessor’s desire to terminate this Lease as of the date sixty (60) days following
the date of such notice. In the event Lessor elects to give such notice of
Lessor’s intention to terminate this Lease, Lessee shall have the right within
ten (10) days after the receipt of such notice to give written notice to Lessor
of Lessee’s commitment to pay for the repair of such damage totally at Lessee’s
expense and without reimbursement from Lessor. Lessee shall provide Lessor with
the required funds or satisfactory assurance thereof within thirty (30) days
following such commitment from Lessee. In such event this Lease shall continue
in full force and effect, and Lessor shall proceed to make such repairs as soon
as reasonably possible after the required funds are available. If Lessee does
not give such notice and provide the funds or assurance thereof within in the
times specified above, this Lease shall terminate as of the date specified in
Lessor’s notice of termination.
9.4Total Destruction. Notwithstanding any other provision hereof, if Premises
Total Destruction occurs (including any destruction required by any authorized
public authority), and Lessee is prevented from utilizing the Premises and from
deriving any beneficial use therefrom, this Lease shall as of the date of such
Premises Total Destruction, whether or not the damage or destruction is an
Insured Loss



--------------------------------------------------------------------------------




or was caused by a negligent or willful act of Lessee. In the event, however,
that the damage or destruction was caused by Lessee, Lessor shall have the right
to recover Lessor’s damages from Lessee except as released and waived in
Paragraph 8.6.
9.5Damage Near End of Term. If at any time during the last six (6) months of the
Term of this Lease there is damage for which the cost to repair exceeds one (1)
month’s Base Rent, whether or not an Insured Loss, Lessor may, at Lessor’s
option, terminate this Lease effective sixty (60) days following the date of
occurrence of such damage by giving written notice to Lessee of Lessor’s
election to do so within thirty (30) days after the date of occurrence of such
damage. Provided, however, if Lessee at that time has an exercisable option to
extend this Lease or to purchase the Premises, then Lessee may preserve this
Lease by (a) exercising such option, and (b) providing Lessor with any shortage
in insurance proceeds (or adequate assurance thereof) needed to make the repairs
on or before the earlier of (i) the date which is ten (10) days after Lessee’s
receipt of Lessor’s written notice purporting to terminate this Lease, or
(ii) the day prior to the date upon which such option expires. If Lessee duly
exercises such option during such period and provides Lessor with funds (or
adequate assurance thereof) to cover any shortage in insurance proceeds, Lessor
shall, at Lessor’s expense repair such damage as soon as reasonably possible and
this Lease shall continue in full force and effect. If Lessee fails to exercise
such option and provide such funds or assurance during such period, then this
Lease shall terminate as of the date set forth in the first sentence of this
Paragraph 9.5.
9.6Abatement of Rent; Lessee’s Remedies.
a.In the event of (i) Premises Partial Damage or (ii) Hazardous Substance
Condition for which Lessee is not legally responsible, the Base Rent, Common
Area Operating Expenses and other charges, if any, payable by Lessee hereunder
for the period during which such damage or condition, its repair, remediation or
restoration continues, shall be abated in proportion to the degree to which, in
Lessor’s good faith reasonable business judgment, Lessee’s use of the Premises
is impaired, but not in excess of proceeds from insurance required to be carried
under Subparagraph 8.2 (d). Except for abatement of Base Rent, Common Area
Operating Expenses and other charges, if any, as aforesaid, all other
obligations of Lessee hereunder shall be performed by Lessee, and Lessee shall
have no claim against Lessor for any damage suffered by reason of any such
damage, destruction, repair, remediation or restoration.
b.If Lessor is obligated to repair or restore the Premises under the provisions
of this Paragraph 9 and does not commence the repair or restoration of the
Premises within one hundred eighty (180) days after either (i) such obligation
shall accrue, or (ii) receipt of all applicable insurance proceeds, whichever
time period is greater, then Lessee may, at any time prior to the commencement
of such repair or restoration, give written notice to Lessor and to any Lenders
of which Lessee has actual notice of Lessee’s election to terminate this Lease
on a date not less than sixty (60) days following the giving of such notice. If
Lessee gives such notice to Lessor and such Lenders and such repair or
restoration is not commenced within sixty (60) days after receipt of such
notice, this Lease shall terminate as of the date specified in said notice. If
Lessor or a Lender commences the repair or restoration of the Premises within
sixty (60) days after the receipt of such notice, this Lease shall continue in
full force and effect. “Commence” as used in this Paragraph 9.6 shall mean
either the authorization of the preparation of the required plans, or the
beginning of the actual work on the Premises, whichever occurs first.
9.7Hazardous Substance Condition. If a Hazardous Substance Condition occurs,
unless Lessee is legally responsible therefor (in which case Lessee shall make
the investigation and remediation thereof required by Applicable Requirements
and this Lease shall continue in full force and effect, but subject to Lessor’s
rights under Subparagraph 6.2 (c) and Paragraph 13), Lessor may at Lessor’s
option (which option shall be exercised in Lessor’s sole and absolute
discretion) either (i) investigate and remediate such Hazardous Substance
Condition, if and to the extent required by Applicable Requirements, as soon as
reasonably possible at Lessor’s expense, in which event this Lease shall
continue in full force and effect, or (ii) if the estimated cost to investigate
and remediate such condition exceeds twelve (12) times the then monthly Base
Rent or One Hundred Thousand Dollars ($100,000.00) whichever is greater, give
written notice to Lessee, within thirty (30) days after receipt by Lessor of
knowledge of the occurrence of such Hazardous Substance Condition and the
estimated cost and time to remediate such Hazardous Substance Condition, of
Lessor’s desire to terminate this Lease as of the date sixty (60) days following
the date of such notice. In the event Lessor elects to give such notice of
Lessor’s intention to terminate this Lease, Lessee shall have the right within
ten (10) days after the receipt of such notice to give written notice to Lessor
of Lessee’s commitment to pay for the excess costs of (a) investigation and
remediation of such Hazardous Substance Condition to the extent required by
Applicable Requirements, over (b) an amount equal to twelve (12) times the then
monthly Base Rent or One Hundred Thousand Dollars ($100,000.00), whichever is
greater. Lessee shall provide Lessor with the funds required of Lessee or
satisfactory assurance thereof within thirty (30) days following said commitment
by Lessee. In such event this Lease shall continue in full force and effect, and
Lessor shall proceed to make such investigation and remediation as soon as
reasonably possible after the required funds are available. If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time period specified above, this Lease shall terminate as of the date specified
in Lessor’s notice of termination.
9.8Termination - Advance Payments. Upon termination of this Lease pursuant to
this Paragraph 9, Lessor shall return to Lessee any advance payment made by
Lessee to Lessor and so much of Lessee’s Security Deposit as has not been or is
not then required to be, used by Lessor under the terms of this Lease.
9.9Waiver of Statutes. Lessor and Lessee agree that the terms of this Lease
shall govern the effect of any damage to or destruction of the Premises and the
Building with respect to the termination of this Lease and hereby waive the
provisions of any present or future statute to the extent it is inconsistent
herewith.


10.
Real Property Taxes.

10.1Payment of Taxes. Lessor shall pay the Real Property Taxes, as defined in
Paragraph 10.2, applicable to the Industrial Center, and except as otherwise
provided in Paragraph 10.3, any such amounts shall be included in the
calculation of Common Area Operating Expenses in accordance with the provisions
of Paragraph 4.2.
10.2Real Property Tax Definition. As used herein, the term “Real Property Taxes”
shall include any form of real estate tax or assessment, general, special,
ordinary or extraordinary, and any license fee, commercial rental tax,
improvement bond or bonds, levy or tax (other than inheritance, personal income
or estate taxes) imposed upon the Industrial Center by any authority having the
direct or indirect power to tax, including any city, state or federal
government, or any school, agricultural, sanitary, fire, street, drainage, or
other improvement district thereof, levied against any legal or equitable
interest of Lessor in the Industrial Center or any portion thereof, Lessor’s
right to rent or other income therefrom, and/or Lessor’s business of leasing the
Premises. The term “Real Property Taxes” shall also include any tax, fee, levy,



--------------------------------------------------------------------------------




assessment or charge, or any increase therein, imposed by reason of events
occurring, or changes in Applicable Law taking effect, during the Term of this
Lease, including but not limited to a change in the ownership of the Industrial
Center (or any portion thereof) or in the improvements thereon, the execution of
this Lease, or any modification, amendment or transfer thereof, and whether or
not contemplated by the Parties. In calculating Real Property Taxes for any
calendar year, the Real Property Taxes for any real estate tax year shall be
included in the calculation of Real Property Taxes for such calendar year based
upon the number of days, which such calendar year and tax year have in common.
Each year, at Lessor’s election, Lessor may protest real property assessments.
In the event Lessor elects to protest a real property tax assessment, Lessor may
utilize the services of a tax consultant to protest the real property tax
assessment. If as a result of the protest, the Real Property Taxes are lowered,
and a tax consultant has been utilized in connection with the protest, Lessee
agrees to pay, as additional rent during the Term, its prorated Lessee’s Share
of all fees payable to tax consultants in the manner set forth in this Lease, as
long as there is a net benefit to Lessee from such lowering of Real Property
Taxes.
10.3Additional Improvements. Common Area Operating Expenses shall not include
Real Property Taxes specified in the tax assessor’s records and work sheets as
being caused by additional improvements placed upon the Industrial Center by
other lessees or by Lessor for the exclusive enjoyment of such other lessees.
Notwithstanding Paragraph 10.1 hereof, Lessee shall, however, pay to Lessor at
the time Common Area Operating Expenses are payable under Paragraph 4.2, the
entirety of any increase in Real Property Taxes if assessed solely by reason of
Alterations, Trade Fixtures or Utility Installations placed upon the Premises by
Lessee or at Lessee’s request.
10.4Joint Assessment. If the Building is not separately assessed, Real Property
Taxes allocated to the Building shall be an equitable proportion of the Real
Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available. Lessor’s reasonable determination thereof, in good
faith, shall be conclusive.
10.5Lessee’s Property Taxes. Lessee shall pay, prior to delinquency, all taxes
assessed against and levied upon Lessee‑Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises or stored within the Industrial Center. When
possible, Lessee shall cause its Lessee‑Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all other personal
property to be assessed and billed separately from the real property of Lessor.
If any of Lessee’s said property shall be assessed with Lessor’s real property,
Lessee shall pay Lessor the taxes attributable to Lessee’s property within ten
(10) days after receipt of a written statement setting forth the taxes
applicable to Lessee’s property.
11.Utilities. Lessee shall pay directly for all utilities and services supplied
to the Premises, including but not limited to electricity, telephone, security,
gas, and cleaning of the Premises, together with any taxes thereon. Upon
Lessor’s request, Lessee shall deliver to Lessor copies of all bills for
separately metered utilities supplied to the Premises for the past twelve (12)
month period within thirty (30) days of Lessor’s request. Lessee shall provide
all necessary authorizations for Lessor to obtain any bills relating to utility
usage at the Premises directly from the utility provider. If any such utilities
or services are not separately metered to the Premises or separately billed to
the Premises, Lessee shall pay to Lessor a reasonable proportion to be
determined by Lessor of all such charges jointly metered or billed with other
premises in the Building, in the manner and within the time periods set forth in
Subparagraph 4.2 (d).


12.
Assignment and Subletting.

12.1Lessor’s Consent Required.
(a)Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or otherwise transfer or encumber (collectively, “assign” or
“assignment”) or sublet all or any part of Lessee’s interest or obligations in
this Lease or in the Premises without Lessor’s prior written consent given under
and subject to the terms of this Paragraph 12 and Paragraph 36, which Lessor
shall not withhold unreasonably; provided, that it shall not be unreasonable for
Lessor to withhold its consent if any of the following circumstances exist or
may exist: (i) the transferee’s contemplated use of the Premises following the
proposed assignment or subletting is different from the permitted use specified
herein; (ii) in Lessor’s reasonable business judgment, the transferee lacks
sufficient business reputation or experience to operate a successful business of
the type and quality permitted under the Lease; (iii) in Lessor’s reasonable
business judgment, the present net worth of the transferee is less than the
greater of Lessee’s net worth at the Effective Date or Lessee’s “Net Worth” (as
defined below) at the date of Lessee’s request for consent to the assignment or
subletting; (iv) in Lessor’s reasonable business judgment, the Rent that Lessor
reasonably anticipates receiving from the transferee is less than that which
Lessor has received from Lessee; (v) the proposed assignment or subletting would
breach any covenant of Lessor in any other lease, financing agreement or other
agreement relating to the Industrial Center or otherwise; or (vi) the transferee
requests an amendment to the Lease other than the identity of Lessee. “Net
Worth” for purposes of this Lease shall be the net worth of Lessee (excluding
any guarantors) established under generally accepted accounting principles
consistently applied.
(b)Regardless of Lessor’s consent, any assignment or subletting shall not (i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease; (ii) release Lessee of any
obligations hereunder; nor (iii) alter the primary liability of Lessee for the
payment of Base Rent and other sums due Lessor hereunder or for the performance
of any other obligations to be performed by Lessee under this Lease.
(c)A “Change of Control” of Lessee shall constitute an assignment requiring
Lessor’s consent. Change of Control shall mean the transfer by sale, assignment,
death, incompetency, mortgage, deed of trust, trust, operation of law, or
otherwise, of any shares, voting rights or ownership interest which will result
in a change in the identity of the entity, entities, person or persons
exercising, or who may exercise, effective control of Lessee, unless such change
results from the trading of shares listed on a recognized public stock exchange
and such trading is not for the purpose of acquiring effective control of
Lessee. If Lessee is a private corporation whose stock becomes publicly held,
the transfers of such stock from private to public ownership shall not be deemed
a Change of Control. The transfer, on a cumulative basis, of twenty-five percent
(25%) or more of the voting control of Lessee shall constitute a change in
control for this purpose.
In addition, the involvement of Lessee or its assets in any transaction, or
series of transactions (by way of merger, sale, acquisition, financing,
refinancing, transfer, leveraged buy-out or otherwise), which may, in Lessor’s
reasonable business judgment, result in a reduction of the Net Worth of Lessee
by an amount equal to or greater than twenty-five percent (25%) of the greater
of (i) such Net Worth of Lessee as it was represented to Lessor at the time of
full execution and delivery of this Lease or at the time of the most recent
assignment to which Lessor has



--------------------------------------------------------------------------------




consented, or (ii) as it exists immediately prior to said transaction or
transactions constituting such reduction shall be considered an assignment of
this Lease by Lessee to which Lessor may reasonably withhold its consent.
(d)An assignment of Lessee’s interest in this Lease or subletting of the
Premises or any part thereof without Lessor’s specific prior written consent
shall, at Lessor’s option, breach under this Lease. In the event of any Default
or Breach of Lessee’s obligation under this Lease, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
the Lessee’s obligations under this Lease, including any sublessee, without
first exhausting Lessor’s remedies against any other person or entity
responsible therefor to Lessor, or any security held by Lessor.
Lessee’s remedy for any breach of this Paragraph 12.1 by Lessor shall be limited
to compensatory damages and/or injunctive relief.
12.2Additional Terms and Conditions Applicable to Assignment and Subletting.
(a)Lessor may accept any Rent or performance of Lessee’s obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of any Rent for performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for the Default or Breach by Lessee of
any of the terms, covenants or conditions of this Lease.
(b)The consent of Lessor to any assignment or subletting shall not constitute
consent to any subsequent assignment or subletting by Lessee or to any
subsequent or successive assignment or subletting by the assignee or sublessee.
However, Lessor may consent to subsequent sublettings and assignments of the
sublease or any amendments or modifications thereto without notifying Lessee or
anyone else liable under this Lease or the sublease and without obtaining their
consent, and such action shall not relieve such persons from liability under
this Lease or the sublease.
(c)Should Lessee desire to enter into an assignment or subletting transaction,
Lessee shall give notice thereof to Lessor by requesting in writing Lessor’s
consent to such assignment or subletting at least ninety (90) days before the
proposed effective date of any such assignment or subletting and shall provide
Lessor with the following: (i) the full particulars of the proposed assignment
or subletting transaction, including its nature, effective date, terms and
conditions, and copies of any documents pertaining to such proposed transaction;
(ii) a description of the identity, net worth and previous business experience
of the transferee, including, without limitation, copies of transferee’s latest
income, balance sheet and change-of-financial-position statements (with
accompanying notes and disclosures of all material changes thereto) in audited
form, if available, and certified as accurate by the transferee; and (iii) any
further information relevant to the transaction which Lessor shall have
requested within thirty (30) days after receipt of Lessee’s request for consent
and all information specified above in Subparagraphs (i), (ii) and (iii).Each
assignment or subletting to which Lessor has consented shall be evidenced by an
instrument made in such written form as is satisfactory to Lessor and executed
by Lessee and transferee. By such instrument, transferee shall assume all the
terms, covenants and conditions of this Lease, which are obligations of Lessee.
Lessee shall remain fully liable to perform its duties under this Lease
following the assignment or subletting. Lessee shall, on demand of Lessor,
reimburse Lessor for Lessor’s reasonable costs, including legal fees, incurred
in obtaining advice and preparing documentation for each assignment or
subletting to which Lessor has consented.
(d)Any assignee of, or sublessee under, this Lease shall, by reason of accepting
such assignment or entering into such sublease, be deemed, for the benefit of
Lessor, to have assumed and agreed to conform and comply with each and every
term, covenant, condition and obligation herein to be observed or performed by
Lessee during the term of said assignment or sublease, other than such
obligations as are contrary to or inconsistent with provisions of an assignment
or sublease to which Lessor has specifically consented in writing.
(e)If Lessor consents to an assignment or subletting, as a condition thereto
which the Parties hereby agree is reasonable, Lessee shall pay to Lessor any
“Transfer Premium,” as that term is defined in this Paragraph, received by
Lessee from such assignee or sublessee. “Transfer Premium” shall mean fifty
percent (50%) of all rent, additional rent or other consideration (including,
without limitation, key money, bonus money or other cash consideration of any
kind) payable by the assignee or sublessee to Lessee or any person or entity
affiliated with Lessee in connection with the assignment or sublease in excess
of the Base Rent under this Lease during the term of the assignment or sublease,
deducting any documented marketing and commission expenses incurred by Lessee,
but excluding expenses incurred in improving the space or loss of rent. The
determination of the amount of Lessor’s applicable share of the Transfer Premium
shall be made on a monthly basis as rent or other consideration is received by
Lessee under the assignment or sublease.
(f)Lessor shall have the right, by notice to Lessee within fifteen (15) days
following receipt of a written notice of proposed assignment or sublease from
Lessee, to terminate this Lease in the event of an assignment as to all of the
Premises and, in the event of a sublease, as to the subleased portion of the
Premises and to require that all or part, as the case may be, of the Premises be
surrendered to Lessor for the balance of the Term (collectively “Recapture the
Lease”).
12.3Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:
(a)Lessee hereby assigns and transfers to Lessor all of Lessee’s interest in all
rentals and income arising from any sublease of all or a portion of the Premises
heretofore or hereafter made by Lessee, and Lessor may collect such rent and
income and apply same toward Lessee’s obligations under this Lease; provided,
however, that until a Breach shall occur in the performance of Lessee’s
obligations under this Lease, Lessee may, except as otherwise provided in this
Lease, receive, collect and enjoy the rents accruing under such sublease. Lessor
shall not, by reason of the foregoing provision or any other assignment of such
sublease to Lessor, nor by reason of the collection of the rents from a
sublessee, be deemed liable to the sublessee for any failure of Lessee to
perform and comply with any of Lessee’s obligations to such sublessee under such
Sublease. Lessee hereby irrevocably authorizes and directs any such sublessee,
upon receipt of a written notice from Lessor stating that a Breach exists in the
performance of Lessee’s obligations under this Lease, to pay to Lessor the rents
and other charges due and to become due under the sublease. Sublessee shall rely
upon any such statement and request from Lessor and shall pay such rents and
other charges to Lessor without any obligation or right to inquire as to whether
such Breach exists and notwithstanding any notice from or claim from Lessee to
the contrary. Lessee shall have no right or claim against such sublessee, or,
until the Breach has been cured, against Lessor, for any such rents and other
charges so paid by said sublessee to Lessor.



--------------------------------------------------------------------------------




(b)In the event of a Breach by Lessee in the performance of its obligations
under this Lease, Lessor, at its option and without any obligation to do so, may
require any sublessee to attorn to Lessor, in which event Lessor shall undertake
the obligations of the sublessor under such sublease from the time of the
exercise of said option to the expiration of such sublease; provided, however,
Lessor shall not be liable for any prepaid rents or security deposit paid by
such sublessee to such sublessor or for any other prior defaults or breaches of
such sublessor under such sublease.
(c)Any matter or thing requiring the consent of the sublessor under a sublease
shall also require the consent of Lessor herein.
(d)No sublessee under a sublease approved by Lessor shall further assign or
sublet all or any part of the Premises without Lessor’s prior written consent,
which consent may be granted or denied in Lessor’s sole discretion.


13.
Default; Breach; Remedies.

13.1Default; Breach. Lessee’s obligations to Lessor hereunder shall include any
and all costs or expenses incurred by Lessor in conjunction with enforcing
Lessor’s rights and remedies hereunder, which shall include, but shall not be
limited to, any attorneys’ fees or other legal expenses or costs associated
therewith, and that Lessor may include the cost of such services and costs in
any notice of Default as rent due and payable to cure said default. A “Default”
by Lessee is defined as a failure by Lessee to observe, comply with or perform
any of the terms, covenants, conditions or rules applicable to Lessee under this
Lease. A “Breach” by Lessee is defined as the occurrence of any Default,
including but not limited to those listed below, and, where a grace period for
cure after notice is specified herein, the failure by Lessee to cure such
Default prior to the expiration of the applicable grace period, and shall
entitle Lessor to pursue the remedies set forth in Paragraphs 13.2 and/or 13.3:
a.The vacating of the Premises without the intention to reoccupy same, or the
abandonment of the Premises.
b.Except as expressly otherwise provided in this Lease, the failure by Lessee to
make any payment of Rent, Lessee’s Share of Common Area Operating Expenses, or
any other monetary payment required to be made by Lessee hereunder as and when
due, the failure by Lessee to provide Lessor with reasonable evidence of
insurance or surety bond required under this Lease, or the failure of Lessee to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of three (3) days following
written notice thereof by or on behalf of Lessor to Lessee.
c.Except as expressly otherwise provided in this Lease, the failure by Lessee to
provide Lessor with reasonable written evidence (in duly executed original form,
if applicable) of (i) compliance with Applicable Requirements per Paragraph 6.3,
(ii) the inspection, maintenance and service contracts required under
Subparagraph 7.1 (b), (iii) the rescission of an unauthorized assignment or
subletting per Paragraph 12.1, (iv) an Estoppel Certificate or financial
statement per Paragraphs 16 or 37, (v) the subordination or non-subordination of
this Lease per Paragraph 30, (vi) the Guaranty of the performance of Lessee’s
obligations under this Lease if required under Paragraphs 1.11 and 37, (vii) the
execution of any document requested under Paragraph 42 (Reservations), or (viii)
any other documentation or information which Lessor may reasonably require of
Lessee under the terms of this Lease, where any such failure continues for a
period of ten (10) days following written notice by or on behalf of Lessor to
Lessee.
d.A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the Rules and Regulations adopted under Paragraph 39 hereof
that are to be observed, complied with or performed by Lessee, other than those
described in Subparagraphs 13.1(a), (b) or (c), above, where such Default
continues for a period of thirty (30) days after written notice thereof by or on
behalf of Lessor to Lessee; provided, however, that if the nature of Lessee’s
Default is such that more than thirty (30) days are reasonably required for its
cure, then it shall not be deemed to be a Breach of this Lease by Lessee if
Lessee commences such cure within said thirty (30) day period and thereafter
diligently prosecutes such cure to completion.
e.The occurrence of any of the following events: (i) the making by Lessee of any
general arrangement or assignment for the benefit of creditors; (ii) Lessee’s
becoming a “debtor” as defined in 11 U.S. Code Section 101 or any successor
statute thereto (unless, in the case of a petition filed against Lessee, the
same is dismissed within sixty (60) days); (iii) the appointment of a trustee or
receiver to take possession of substantially all of Lessee’s assets located at
the Premises or of Lessee’s interest in this Lease, where possession is not
restored to Lessee within thirty (30) days; or (iv) the attachment, execution or
other judicial seizure of substantially all of Lessee’s assets located at the
Premises or of Lessee’s interest in this Lease, where such seizure is not
discharged within thirty (30) days; provided, however, in the event that any
provision of this Subparagraph 13.1(e) is contrary to any applicable law, such
provision shall be of no force or effect, and shall not affect the validity of
the remaining provisions.
f.The discovery by Lessor that any financial statement of Lessee or of any
Guarantor, given to Lessor by Lessee or any Guarantor, was materially false.
13.2Remedies. If Lessee fails to perform any affirmative duty or obligation of
Lessee under this Lease, within ten (10) days after written notice to Lessee (or
in case of an emergency, without notice), Lessor may at its option (but without
obligation to do so), perform such duty or obligation on Lessee’s behalf,
including but not limited to the obtaining of reasonably required bonds,
insurance policies, or governmental licenses, permits or approvals. The costs
and expenses of any such performance by Lessor shall be due and payable by
Lessee to Lessor upon invoice therefor. If any check given to Lessor by Lessee
shall not be honored by the bank upon which it is drawn, Lessor at its own
option, may require all future payments to be made under this Lease by Lessee to
be made only by cashier’s check. In the event of a Breach of this Lease by
Lessee, with or without further notice or demand, and without limiting Lessor in
the exercise of any right or remedy, which Lessor may have by reason of such
Breach, Lessor may:
a.Terminate Lessee’s right to possession of the Premises by any lawful means, in
which case this Lease and the Term hereof shall terminate and Lessee shall
immediately surrender possession of the Premises to Lessor. In such event Lessor
shall be entitled to recover from Lessee: (i) the worth at the time of the award
of the unpaid rent which had been earned at the time of termination; (ii) the
worth at the time of award of the amount by which the unpaid rent which would
have been earned after termination until the time of award exceeds the amount of
such rental loss that the Lessee proves could have been reasonably avoided;
(iii) the worth at the time of award of the amount by which the unpaid rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that the Lessee proves could



--------------------------------------------------------------------------------




be reasonably avoided; and (iv) any other amount necessary to compensate Lessor
for all the detriment proximately caused by the Lessee’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including but not limited to the cost of recovering
possession of the Premises, expenses of reletting, including necessary
renovation and alteration of the Premises, reasonable attorneys’ fees, and that
portion of any leasing commission paid by Lessor in connection with this Lease
applicable to the unexpired Term of this Lease. The worth at the time of award
of the amount referred to in provision (iii) of the immediately preceding
sentence shall be computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco or the Federal Reserve Bank District
in which the Premises are located at the time of award plus one percent (1%).
Efforts by Lessor to mitigate damages caused by Lessee’s Default or Breach of
this Lease shall not waive Lessor’s right to recover damages under this
Paragraph 13.2. If termination of this Lease is obtained through the provisional
remedy of unlawful detainer, Lessor shall have the right to recover in such
proceeding the unpaid rent and damages as are recoverable therein, or Lessor may
reserve the right to recover all or any part thereof in a separate suit for such
rent and/or damages. If a notice and grace period required under
Subparagraph 13.1 (b), (c) or (d) was not previously given, a notice to pay rent
or quit, or to perform or quit, as the case may be, given to Lessee under any
statute authorizing the forfeiture of leases for unlawful detainer shall also
constitute the applicable notice for grace period purposes required by
Subparagraph 13.1 (b), (c) or (d). In such case, the applicable grace period
under the unlawful detainer statute shall run concurrently after the one such
statutory notice, and the failure of Lessee to cure the Default within the
greater of the two (2) such grace periods shall constitute both an unlawful
detainer and a Breach of this Lease entitling Lessor to the remedies provided
for in this Lease and/or by said statute.
b.Continue the Lease and Lessee’s right to possession in effect (in California
under California Civil Code Section 1951.4) after Lessee’s Breach and recover
the rent as it becomes due, provided Lessee has the right to sublet or assign,
subject only to reasonable limitations. Lessor and Lessee agree that the
limitations on assignment and subletting this Lease are reasonable. Acts of
maintenance or preservation, efforts to relet the Premises, or the appointment
of a receiver to protect the Lessor’s interest under this Lease, shall not
constitute a termination of the Lessee’s right to possession.
c.Pursue any other remedy now or hereafter available to Lessor under the laws or
judicial decisions of the state wherein the Premises are located.
d.The expiration or termination of this Lease and/or the termination of Lessee’s
right to possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the Term
hereof or by reason of Lessee’s occupancy of the Premises.
13.3Inducement Recapture in Event of Breach. Any agreement by Lessor for free or
abated rent or other charges applicable to the Premises, or for the giving or
paying by Lessor to or for Lessee of any cash or other bonus, inducement or
consideration for Lessee’s entering into this Lease, all of which concessions
are hereinafter referred to as “Inducement Provisions” shall be deemed
conditioned upon Lessee’s full and faithful performance of all of the terms,
covenants and conditions of this Lease to be performed or observed by Lessee
during the Term hereof as the same may be extended. Upon the occurrence of a
Breach of this Lease by Lessee, any such Inducement Provision shall
automatically be deemed deleted from this Lease and of no further force or
effect, and any rent, other charge, bonus, inducement or consideration
theretofore abated, given or paid by Lessor under such an Inducement Provision
shall be immediately due and payable by Lessee to Lessor, and recoverable by
Lessor, as additional rent due under this Lease, notwithstanding any subsequent
cure of said Breach by Lessee. The acceptance by Lessor of rent or the cure of
the Breach which initiated the operation of this Paragraph 13.3 shall not be
deemed a waiver by Lessor of the provisions of this Paragraph 13.3 unless
specifically so stated in writing by Lessor at the time of such acceptance.
13.4Late Charges. Lessee hereby acknowledges that late payment by Lessee to
Lessor of rent and other sums due hereunder will cause Lessor to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges, and late charges, which may be imposed upon Lessor by
the terms of any ground lease, mortgage or deed of trust covering the Premises.
Accordingly, if any installment of rent or other sum due from Lessee shall not
be received by Lessor or Lessor’s designee within five (5) days after such
amount shall be due, then, without any requirement for notice to Lessee, Lessee
shall pay to Lessor a late charge equal to ten percent (10%) of such overdue
amount. The Parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Lessor will incur by reason of late payment by
Lessee. Acceptance of such late charge by Lessor shall in no event constitute a
waiver of Lessee’s Default or Breach with respect to such overdue amount, nor
prevent Lessor from exercising any of the other rights and remedies granted
hereunder. In the event that a late charge is payable hereunder, whether or not
collected, for three (3) installments of Base Rent in any twelve (12) month
period, then notwithstanding Paragraph 4.1 or any other provision of this Lease
to the contrary, Base Rent shall, at Lessor’s option, become due and payable
quarterly in advance.
13.5Breach by Lessor. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph 13.5, a reasonable time
shall in no event be less than thirty (30) days after receipt by Lessor, and by
any Lender(s) whose name and address shall have been furnished to Lessee in
writing for such purpose, of written notice specifying wherein such obligation
of Lessor has not been performed; provided, however, that if the nature of
Lessor’s obligation is such that more than thirty (30) days after such notice
are reasonably required for its performance, then Lessor shall not be in breach
of this Lease if performance is commenced within such thirty (30) day period and
thereafter diligently pursued to completion.
14.Condemnation. If the Premises or any portion thereof are permanently taken
under the power of eminent domain or sold under the threat of the exercise of
said power (all of which are herein called “condemnation”, this Lease shall
terminate as to the part so taken as of the date the condemning authority takes
title or possession, whichever first occurs. If more than ten percent (10%) of
the floor area of the Premises, or more than twenty-five percent (25%) of the
portion of the Common Areas designated for Lessee’s parking, is taken by
condemnation, Lessee may, at Lessee’s option, to be exercised in writing within
ten (10) days after Lessor shall have given Lessee written notice of such taking
(or in the absence of such notice, within ten (10) days after the condemning
authority shall have taken possession) terminate this Lease as of the date the
condemning authority takes such possession. If Lessee does not terminate this
Lease in accordance with the foregoing, this Lease shall remain in full force
and effect as to the portion of the Premises remaining, except that the Base
Rent shall be reduced in the same proportion as the rentable floor area of the
Premises taken bears to the total rentable floor area of the Premises. No
reduction of Base Rent shall occur if the condemnation does not apply to any
portion of the Premises. Any award for the taking of all or any part of the
Premises under the power of eminent domain or any payment made under threat of
the exercise of such power shall be the property of Lessor, whether such award
shall be



--------------------------------------------------------------------------------




made as compensation for diminution of value of the leasehold or for the taking
of the fee, or as severance damages; provided, however, that Lessee shall be
entitled to seek a separate award for Lessee’s relocation expenses and/or loss
of Lessee’s Trade Fixtures. In the event that this Lease is not terminated by
reason of such condemnation, Lessor shall to the extent of its net severance
damages received, over and above Lessee’s Share of the legal and other expenses
incurred by Lessor in the condemnation matter, repair any damage to the Premises
caused by such condemnation authority.
15.Brokers.
15.1The Broker(s) named in Paragraph 1.10 is/are the procuring cause of this
Lease.
15.2Lessee and Lessor each represent and warrant to the other that it has had no
dealings with any person, firm, broker or finder other than as named in
Paragraph 1.10 in connection with the negotiation of this Lease and/or the
consummation of the transaction contemplated hereby, and that no broker or other
person, firm or entity other than said named Broker(s) is entitled to any
commission or finder’s fee in connection with said transaction. Lessee and
Lessor do each hereby agree to indemnify, protect, defend and hold the other
harmless from and against liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings or actions of the indemnifying Party, including any costs,
expenses, and/or attorneys’ fees reasonably incurred with respect thereto.


16.
Estoppel Certificate and Financial Statements.

16.1Estoppel Certificate. Within ten (10) days after written notice from Lessor,
Lessee shall execute and deliver to Lessor a certificate stating such matters
reflecting the status of this Lease or the Premises as Lessor or Lessor’s
lender, purchaser or ground lessor may reasonably request.
16.2Financial Statement. If Lessee is in Default under this Lease or Lessor
desires to finance, refinance, or sell the Premises, the Building, or the
Industrial Center, or any part thereof, Lessee and all Guarantors shall deliver
to Lessor and any potential lender or purchaser designated by Lessor such
financial statements of Lessee and such Guarantors as may be reasonably required
by Lessor and/or such lender or purchaser, including but not limited to Lessee’s
financial statements for the past three (3) years. All such financial statements
shall be received by Lessor and such lender or purchaser in confidence and shall
be used only for the purposes herein set forth.
17.Lessor’s Liability. The term “Lessor” as used herein shall mean the owner or
owners at the time in question of the fee title to the Premises. In the event of
a transfer of Lessor’s title or interest in the Premises or in this Lease,
Lessor shall deliver to the transferee or assignee (in cash or by credit) any
unused Security Deposit held by Lessor at the time of such transfer or
assignment. Upon such transfer or assignment and delivery of the Security
Deposit, as aforesaid, the prior Lessor shall be relieved of all liability with
respect to the obligations and/or covenants under this Lease thereafter to be
performed by the Lessor. Subject to the foregoing, the obligations and/or
covenants in this Lease to be performed by the Lessor shall be binding only upon
the Lessor as hereinabove defined. In no event shall the obligations of Lessor
under this Lease constitute personal obligations of Lessor, its direct or
indirect partners, members, managers, directors, officers, shareholders,
employees or representatives, and Lessee hereby expressly waives such personal
liability on behalf of itself and all persons claiming by, through or under
Lessee. Further, Lessee, for satisfaction of any liability of Lessor under this
Lease, may seek recourse only against Lessor’s interest in the Premises and
shall not seek recourse against Lessor’s other assets or against Lessor’s direct
or indirect partners, members, managers, directors, officers, shareholders,
employees or representatives or any of their respective personal assets.


18.
Severability. The invalidity of any provision of this Lease, as determined by a
court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

19.Interest on Past-Due Obligations. Any monetary payment due Lessor hereunder,
other than late charges, not received by Lessor within ten (10) days following
the date on which it was due, shall bear interest from the date due at the prime
rate charged by the largest state chartered bank in the State in which the
Premises are located plus four percent (4%) per annum, but not exceeding the
maximum rate allowed by law, in addition to the potential late charge provided
for in Paragraph 13.4.
20.Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.
21.Rent Defined. All monetary obligations of Lessee to Lessor under the terms of
this Lease are deemed to be rent.
22.No Prior or Other Agreements. This Lease (including all exhibits and addenda)
contains all agreements, representations and warranties between the Parties with
respect to any matter mentioned herein and supersedes and cancels any and all
previous negotiations, arrangements, brochures, marketing materials, agreements
and understandings, if any, and no other prior or contemporaneous agreement or
understanding (whether verbal or written) shall be effective. This Lease may not
be modified, deleted or added to except by a writing signed by the Parties
hereto. The Parties acknowledge that (i) each Party and/or its counsel have
reviewed and revised this Lease, and (ii) no rule of construction to the effect
that any ambiguities are to be resolved against the drafting Party shall be
employed in the interpretation or enforcement of this Lease.
23.Notices. All notices required or permitted by this Lease shall be in writing
and shall be and deemed duly served or given when actually delivered, if
personally delivered or delivered by overnight courier (including delivery by
FedEx, which confirms delivery in writing), or within three (3) business days
after deposit in the U.S. Mail, if sent by certified mail, postage prepaid,
return receipt requested, and shall be deemed sufficiently given if served in a
manner specified in this Paragraph 23. If notice is received on a Saturday or a
Sunday or a legal holiday, it shall be deemed received on the next business day.
The addresses noted adjacent to a Party’s signature on this Lease shall be that
Party’s address for delivery or mailing of notice purposes. Either Party may by
written notice to the other specify a different address for notice purposes,
except that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for the purpose of mailing or delivering notices to
Lessee. A copy of all notices required or permitted to be given to Lessor
hereunder shall be concurrently transmitted to such Party or Parties at such
addresses as Lessor may from time to time hereafter designate by written notice
to Lessee.
24.Waivers. No waiver by Lessor of the Default or Breach of any term, covenant
or condition hereof by Lessee, shall be deemed a waiver of any other term,
covenant or condition hereof, or of any subsequent Default or Breach by Lessee
of the same or any other term, covenant or condition hereof. Lessor’s consent
to, or approval of, any such act shall not be deemed to render unnecessary the
obtaining of Lessor’s consent to, or approval of, any subsequent or similar act
by Lessee, or be construed as the basis of an estoppel to enforce the provision
or provisions of



--------------------------------------------------------------------------------




this Lease requiring such consent. Regardless of Lessor’s knowledge of a Default
or Breach at the time of accepting rent, the acceptance of rent by Lessor shall
not be a waiver of any Default or Breach by Lessee of any provision hereof. Any
payment given Lessor by Lessee may be accepted by Lessor on account of moneys or
damages due Lessor, notwithstanding any qualifying statements or conditions made
by Lessee in connection therewith, which such statements and/or conditions shall
be of no force or effect whatsoever unless specifically agreed to in writing by
Lessor at or before the time of deposit of such payment.
25.Recording. Lessee shall not record this Lease or any memorandum of this
Lease.
26.No Right to Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or earlier termination of
this Lease. In the event that Lessee holds over in violation of this Paragraph
26 then the Base Rent payable from and after the time of the expiration or
earlier termination of this Lease shall be increased to two hundred percent
(200%) of the Base Rent applicable during the month immediately preceding such
expiration or earlier termination. Lessee shall protect, defend, indemnify and
hold Lessor harmless from all loss, costs (including reasonable attorneys’ fees)
and liability resulting from Lessee’s holding over, including, without limiting
the generality of the foregoing, the cost of unlawful detainer proceedings
instituted by Lessor against Lessee, increased construction costs to Lessor as a
result of Lessor’s inability to timely commence construction of improvements for
a new tenant for the Premises, lost profits that results from Lessor’s inability
to timely deliver the Premises to such new tenant, and any claims made by any
succeeding tenant founded upon such failure to surrender and any lost profits to
Lessor resulting therefrom. Nothing contained herein shall be construed as
consent by Lessor to any holding over by Lessee.
27.Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.
28.Covenants and Conditions. All provisions of this Lease to be observed or
performed by Lessee are both covenants and conditions.
29.Binding Effect; Choice of Law. This Lease shall be binding upon the Parties,
their personal representatives, successors and assigns and be governed by the
laws of the State in which the Premises are located. Lessee expressly agrees
that any and all disputes arising out of or in connection with this Lease shall
be litigated only in the Superior Court of the State of California for the
county in which the Premises are located (and in no other), and Lessee hereby
consents to the jurisdiction of said court.
30.Subordination; Attornment; Non-Disturbance.
30.1Subordination. This Lease and any Option granted hereby shall automatically
be subject and subordinate to any ground lease, mortgage, deed of trust, or
other hypothecation or security device or amendment or modification thereto
(collectively, “Security Device”), now or hereafter placed by Lessor upon the
real property of which the Premises are a part, to any and all advances made on
the security thereof, and to all renewals, modifications, consolidations,
replacements and extensions thereof. Lessee agrees that the Lenders holding any
such Security Device shall have no duty, liability or obligation to perform any
of the obligations of Lessor under this Lease, but that in the event of Lessor’s
default with respect to any such obligation, Lessee will give any Lender whose
name and address have been furnished Lessee in writing for such purpose notice
of Lessor’s default pursuant to Paragraph 13.5. If any Lender shall elect to
have this Lease and/or any Option granted hereby superior to the lien of its
Security Device and shall give written notice thereof to Lessee, this Lease and
such Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.
30.2Attornment. Subject to the non-disturbance provisions of Paragraph 30.3,
Lessee agrees to attorn to a Lender or any other party who acquires ownership of
the Premises by reason of a foreclosure of a Security Device, and that in the
event of such foreclosure, such new owner shall not: (i) be liable for any act
or omission or any prior lessor or with respect to events occurring prior to
acquisition of ownership, (ii) be subject to any offsets or defenses which
Lessee might have against any prior lessor, or (iii) be bound by prepayment of
more than one month’s rent.
30.3Non-Disturbance. With respect to Security Devices entered into for the first
time (as opposed to amendments or modifications to existing Security Devices) by
Lessor after the execution of this Lease, Lessee’s subordination of this Lease
shall be subject to receipt of an assurance (a “Non-Disturbance Agreement”) from
the Lender that Lessee’s possession and this Lease, including any options to
extend the Term hereof, will not be disturbed so long as Lessee is not in Breach
hereof and attorns to the record owner of the Premises.
30.4Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of Premises, Lessee shall, within ten (10) days
following the date of such request, execute such further writings as may be
reasonably required to separately document any such subordination or
non-subordination, attornment and/or non-disturbance agreement as is provided
for herein.
31.Attorneys’ Fees. If any Party brings an action or proceeding to enforce the
terms hereof or declare rights hereunder, the Prevailing Party (defined below)
in any such proceeding, action, or appeal thereon, shall be entitled to
reasonable attorneys’ fees. Such fees may be awarded in the same suit or
recovered in a separate suit, whether or not such action or proceeding is
pursued to decision or judgment. The term “Prevailing Party” shall include,
without limitation, a Party who substantially obtains or defeats the relief
sought, as the case may be, whether by compromise, settlement, judgment, or the
abandonment by the other Party of its claim or defense. The attorneys’ fee award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred. Lessor shall
be entitled to attorneys’ fees, costs and expenses incurred in preparation and
service of notices of Default and consultations in connection therewith, whether
or not a legal action is subsequently commenced in connection with such Default
or resulting Breach.
32.Lessor’s Access; Showing Premises; Repairs. Lessor and Lessor’s agents shall
have the right to enter the Premises at any time, in the case of an emergency,
and otherwise at reasonable times for the purpose of showing the same to
prospective purchasers, lenders, or lessees, and making such alterations,
repairs, improvements or additions to the Premises or to the Building, as Lessor
may reasonably deem necessary, including the right to take photographs of the
Premises in connection with such entry. Lessor may at any time place on or about
the Premises or Building any ordinary “For Sale” signs and Lessor may at any
time during the last one hundred eighty (180) days of the Term hereof place on
or about the Premises any ordinary “For Lease” signs. All such activities of
Lessor shall be without abatement of rent or liability to Lessee.
33.Auctions. Lessee shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises without first having
obtained Lessor’s prior written consent. Notwithstanding anything to the
contrary in this Lease, Lessor shall not be obligated to exercise any standard
of reasonableness in determining whether to grant such consent.



--------------------------------------------------------------------------------




34.Signs. Lessee shall not place any sign upon the exterior of the Premises or
the Building, except that Lessee may, with Lessor’s prior written consent and at
Lessee’s sole cost and expense, install (but not on the roof) such signs as are
reasonably required to advertise Lessee’s own business so long as such signs are
in a location designated by Lessor and comply with Applicable Requirements and
the signage criteria established for the Industrial Center by Lessor. The
installation of any sign on the Premises by or for Lessee shall be subject to
the provisions of Paragraph 7 (Maintenance, Repairs, Utility Installations,
Trade Fixtures and Alterations). Unless otherwise expressly agreed herein,
Lessor reserves all rights to the use of the roof of the Building, and the right
to install advertising signs on the Building, including the roof, which do not
unreasonably interfere with the conduct of Lessee’s business; Lessor shall be
entitled to all revenues from such advertising signs.
35.Termination; Merger. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, Lessor shall, in the event of any such surrender,
termination or cancellation, have the option to continue any one or all of any
existing subtenancies. Lessor’s failure within ten (10) days following any such
event to make a written election to the contrary by written notice to the holder
of any such lesser interest, shall constitute Lessor’s election to have such
event constitute the termination of such interest.
36.Consents. Except for Paragraph 33 hereof (Auctions) or as otherwise provided
herein, wherever in this Lease the consent of a Party is required to an act by
or for the other Party, such consent shall not be unreasonably withheld or
delayed. Lessor’s actual costs and expenses (including but not limited to
architects’, attorneys’, engineers’ and other consultants’ fees) incurred in the
consideration of, or response to, a request by Lessee for any Lessor consent
pertaining to this Lease or the Premises, including but not limited to consents
to an assignment a subletting or the presence or use of a Hazardous Substance,
shall be paid by Lessee to Lessor upon receipt of an invoice therefor. Lessor’s
consent to any act, assignment of this Lease or subletting of the Premises by
Lessee shall not constitute an acknowledgment that no Default or Breach by
Lessee of this Lease exists, nor shall such consent be deemed a waiver of any
then existing Default or Breach, except as may be otherwise specifically stated
in writing by Lessor at the time of such consent. Lessee acknowledges all
conditions to Lessor’s consent authorized by this Lease as being reasonable. The
failure to specify herein any particular condition to Lessor’s consent shall not
preclude the impositions by Lessor at the time of consent of such further or
other conditions as are then reasonable with reference to the particular matter
for which consent is being given.


37.
Access to the Premises. Subject to the terms of this Lease, including but not
limited to, the Rules and Regulations attached hereto as Exhibit E, Lessee and
its employees shall have access to the Premises twenty-four (24) hours per day,
365 days per year.

38.Quiet Possession. Upon payment by Lessee of the Rent for the Premises and the
performance of all of the covenants, conditions and provisions on Lessee’s part
to be observed and performed under this Lease, and unless specifically provided
herein, Lessee shall have quiet possession of the Premises for the entire Term
hereof subject to all of the provisions of this Lease.
39.Rules and Regulations. Lessee agrees that it will abide by, and keep and
observe all reasonable rules and regulations (“Rules and Regulations”) which
Lessor may make from time to time for the management, safety, care, and
cleanliness of the grounds, the parking and unloading of vehicles and the
preservation of good order, as well as for the convenience of other occupants or
Lessee of the Building and the Industrial Center and their invitees. The current
Rules and Regulations for the Industrial Center are attached hereto as Exhibit
E.
40.Substitution Space. Intentionally deleted.
41.Security Measures. Lessee hereby acknowledges that the rental payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties and
shall install, at Lessee’s sole cost and expense, any and all necessary security
devices.
42.Reservations. Lessor reserves the right, from time to time, to grant, without
the consent or joinder of Lessee, such easements, rights of way, utility
raceways, and dedications that Lessor deems necessary, and to cause the
recordation of parcel maps and restrictions, so long as such easements, rights
of way, utility raceways, dedications, maps and restrictions do not unreasonably
interfere with the use of the Premises by Lessee. Lessee agrees to sign any
documents reasonably requested by Lessor to effectuate any such easement rights,
dedication, map or restrictions.
43.OFAC Compliance. Lessee represents, warrants and covenants to Lessor that
neither they are not, and, after making due inquiry, that no person or entity
that owns a 10% or greater equity interest in or otherwise controls Lessee, nor
any of their respective officers, directors or managing members, (i) is a person
or entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List or any similar list) or under any statute, executive
order (including Executive Order 13224 (the “Executive Order”) signed on
September 24, 2001 and entitled “Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit, or Support Terrorism”), or other
governmental action, (ii) is currently subject to any U.S. sanctions
administered by OFAC, (iii) is in violation of the International Money
Laundering Abatement and Financial Anti-Terrorism Act of 2001 or the regulations
or orders promulgated thereunder (as amended from time to time, the “Money
Laundering Act”) and none of the activities of such person violate the Money
Laundering Act, and (iv) that throughout the term of this Lease the Lessee shall
comply with the Executive Order and with the Money Laundering Act.
44.Authority. If either Party hereto is a corporation, limited liability
company, trust, or general or limited partnership, each individual executing
this Lease on behalf of such entity represents and warrants that he or she is
duly authorized to execute and deliver this Lease on its behalf. If Lessee is a
corporation, limited liability company, trust or partnership, Lessee shall,
within five (5) days after request by Lessor, deliver to Lessor evidence
satisfactory to Lessor of such authority.
45.Conflict. The typewritten or handwritten provisions shall control any
conflict between the printed provisions of this Lease and the typewritten or
handwritten provisions.
46.Offer; Counterparts. Preparation of this Lease by either Lessor or Lessee or
Lessor’s agent or Lessee’s agent and submission of same to Lessee or Lessor
shall not be deemed an offer to lease. This Lease is not intended to be binding
until executed and delivered by all



--------------------------------------------------------------------------------




Parties hereto. This Lease may be executed in counterparts, each of which shall
be deemed an original, but such counterparts, when taken together, shall
constitute one agreement.
47.Amendments. This Lease may be modified only in writing, signed by the parties
in interest at the time of the modification. The Parties shall amend this Lease
from time to time to reflect any adjustments that are made to the Base Rent or
other rent payable under this Lease. As long as they do not materially change
Lessee’s obligations hereunder, Lessee agrees to make such reasonable
non-monetary modifications to this Lease as may be reasonably required by an
institutional insurance company or pension plan Lender in connection with the
obtaining of normal financing or refinancing of the property of which the
Premises are a part.
48.Multiple Parties. Except as otherwise expressly provided herein, if more than
one person or entity is named herein as either Lessor or Lessee, the obligations
of such multiple parties shall be the joint and several responsibility of all
persons or entities named herein as such Lessor or Lessee.
49.Construction. Headings at the beginning of each paragraph and subparagraph
are solely for the convenience of the Parties and are not a part of the Lease.
Whenever required by the context of this Lease, the singular shall include the
plural and the masculine shall include the feminine and vice versa. This Lease
shall not be construed as if it had been prepared by one of the Parties, but
rather as if both Parties had prepared the same and, consequently, any
inconsistencies or ambiguities herein shall not be interpreted against either
Party as the drafter of the Lease. Unless otherwise indicated, all references to
paragraphs and subparagraphs are to this Lease. All exhibits referred to in this
Lease are attached and incorporated by this reference. Except as specifically
provided herein, Lessee hereby agrees that Lessee shall not disclose any of the
economic terms of this Lease to any person or entity not a party to this Lease,
nor shall Lessee issue any press releases or make any public statements relating
to the terms or provisions of this Lease; provided, however, Lessee may make
necessary disclosures to potential lenders, attorneys, accountants and space
planning consultants, and/or as may be required by applicable Laws or court
order, so long as such Parties agree to keep all of the economic terms of this
Lease strictly confidential. The obligation of Lessee set forth in this section
shall survive the expiration or any earlier termination of this Lease.
THE PARTIES HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.
IF THIS LEASE HAS BEEN FILLED IN, IT HAS BEEN PREPARED FOR YOUR ATTORNEY’S
REVIEW AND APPROVAL. FURTHER, EXPERTS SHOULD BE CONSULTED TO EVALUATE THE
CONDITION OF THE PROPERTY AS TO THE POSSIBLE PRESENCE OF ASBESTOS OR HAZARDOUS
SUBSTANCES. THE PARTIES SHALL RELY SOLELY UPON THE ADVICE OF THEIR OWN COUNSEL
AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE. IF THE SUBJECT PROPERTY IS
LOCATED IN A STATE OTHER THAN CALIFORNIA, AN ATTORNEY FROM THE STATE WHERE THE
PROPERTY IS LOCATED SHOULD BE CONSULTED.
[SIGNATURES ON NEXT PAGE]





--------------------------------------------------------------------------------




The Parties hereto have executed this Lease as of the Effective Date.
LESSOR


WESTCORE GREENVILLE, LLC,
a Delaware limited liability company


Westcore Greenville, LLC,
a Delaware limited liability company


By:Westcore Investments I, LLC,
a Delaware limited liability company,
its sole member


By:Westcore Properties, LLC,
a Delaware limited liability company,
its sole member




By: /s/ Donald Ankeny
Name: Donald Ankeny
Title: Authorized Officer
Address:
c/o Westcore Properties, LLC
4435 Eastgate Mall, Suite 300
San Diego, CA 92121
Telephone: (858) 625-4100
Facsimile: (858) 678-0060
LESSEE
ZELTIQ AESTHETICS, INC.,
a Delaware corporation


By: /s/ Patrick F. Williams
Name: Patrick F. Williams
Title: CFO


Address:
____________________________________
____________________________________
____________________________________
Telephone: (___) ______________________
Facsimile: (___) _______________________








--------------------------------------------------------------------------------




EXHIBIT A
PREMISES


THE SITE PLAN SET FORTH HEREIN IS FOR INFORMATIONAL PURPOSES ONLY AND DOES NOT
CONSTITUTE A WARRANTY OR REPRESENTATION CONCERNING THE SIZE OR LAYOUT OF THE
PREMISES.












[Floor Plan of Premises]



















--------------------------------------------------------------------------------




EXHIBIT B
INDUSTRIAL CENTER
THE SITE PLAN SET FORTH HEREIN IS FOR INFORMATIONAL PURPOSES ONLY AND DOES NOT
CONSTITUTE AN EXACT MEASUREMENT OF THE PARCELS OWNED BY LESSOR, NOR DOES IT
CONSTITUTE A WARRANTY, REPRESENTATION OR AGREEMENT ON THE PART OF LESSOR THAT
THE TENANT MIX OR LAYOUT OF THE INDUSTRIAL CENTER IS OR WILL REMAIN AS INDICATED
HEREON.






[Floor Plan of Premises]







--------------------------------------------------------------------------------




EXHIBIT C
INTENTIONALLY OMITTED





















--------------------------------------------------------------------------------




EXHIBIT D
INTENTIONALLY OMITTED



















--------------------------------------------------------------------------------




EXHIBIT E
RULES AND REGULATIONS


1.    No sign, placard, picture, advertisement, name or notice shall be
inscribed, displayed or affixed on or to any part of the outside or inside of
the Industrial Center, the Premises or the surrounding area without the written
consent of the Lessor being first obtained. If Lessor gives such consent, Lessor
may regulate the manner of display of the sign, placard, picture, advertisement,
name or notice. Lessor shall have the right to remove any sign, placard,
picture, advertisement, name or notice which has not been approved by Lessor or
is being displayed in a non-approved manner without notice to and at the expense
of the Lessee. All approved signs or lettering on doors shall be printed,
painted, affixed of inscribed at the expense of Lessee by a person approved by
Lessor. Lessee shall not place anything or allow anything to be placed near
window, door, partition or wall, which may appear unsightly from outside of the
Premises.
2.    The directory of the Industrial Center (if any) will be provided
exclusively for the display of the name and location of the lessees only, and
Lessor reserves the right to exclude any other names therefrom.
3.    The sidewalks, halls, passages, exits and entrances shall not be
obstructed by any of the lessees or used by them for any purpose other than for
ingress to and egress from their respective Premises. The halls, passages,
exits, entrances and roof are not for the use of the general public and the
Lessor shall in all cases retain the right to control thereof and prevent access
thereto by all persons whose presence in the judgment of the Lessor shall be
prejudicial to the safety, character, reputation and interests of the Industrial
Center or its lessees; provided, however, that nothing herein contained shall be
construed to prevent access by persons with whom the Lessee normally deals in
the ordinary course of Lessee’s business unless such persons are engaged in
illegal activities. No lessee and no employees or invitees of any lessee shall
go upon the roof of the Industrial Center.
4.    Lessee shall not alter any lock or install any new additional locks or
bolts on any exterior door of the Premises without the written consent of
Lessor. Lessee may install an electronic alarm system.
5.    The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from a violation of this rule shall
be borne by the Lessee who, or whose employees or invitees, shall have caused
it.
6.    Lessee shall not overload the floor of the Premises and shall not deface
the Premises.
7.    Lessee shall not use, keep or permit to be used or kept any food or
noxious gas or substance in the Premise, or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to the Lessor or other
occupants of the Industrial Center by reason of noise, odors and/or vibrations,
or interfere in any way with other lessees or those having business in the
Industrial Center. Neither animals nor birds shall be brought in or kept in or
about the Premises of the Industrial Center. No lessee shall make or permit to
be made any disturbing noises or disturb or interfere with occupants of this or
neighboring Industrial Centers or Premises, or with those having business with
such occupants, by the use of any musical instruments, radio, phonograph,
unusual noise, or in any other way. No lessee shall throw anything out of doors.
No cooking shall be done or permitted by Lessee in the Premises beyond the use
of a microwave oven or other small appliances.
8.    No Lessee shall occupy or permit any portion of its Premises to be
occupied for the manufacture, sale, or use of liquor or narcotics in any form,
or as a medical office, or as a barbershop or manicure shop, except without
prior written consent of Lessor. The Premises shall not be used for lodging or
sleeping or for illegal purposes.
9.    Lessor will direct electricians as to where and how telephone wires are to
be introduced. No boring or cutting for or stringing of wires will be allowed
without the consent of Lessor. The location of telephones, call boxes and other
office equipment affixed to the Premises shall be subject to the approval of
Lessor.
10.     Lessee upon termination of the tenancy, shall deliver to the Lessor the
keys to the Premises, offices, rooms, and toilet rooms which shall have been
furnished and shall pay the Lessor the cost of replacing any lost key or of
changing the lock or locks opened by such lost key if Lessor deems it necessary
to make such change.
11.    No lessee shall lay linoleum, tile, carpet or other similar floor
coverings so that the same shall be affixed to the floor of the Premises in any
manner except as approved by the Lessor. The expense of repairing any damage
resulting from a violation of this rule or removal of any floor covering shall
be borne by the lessee by whom, or by whose contractors, employees or invitees,
the floor covering shall have been laid.
12.    In case of invasion, mob riot, public excitement, or other commotion, the
Lessor reserves the right to prevent access to the Industrial Center during the
continuance of the same, by closing the doors or otherwise, for the safety of
the lessees and protection of the Industrial Center and property located
therein. Anything to the foregoing notwithstanding, Lessor shall have no duty to
provide security protection for the Industrial Center at any time or to monitor
access thereto.



--------------------------------------------------------------------------------




13.    Lessee shall see that the doors of the Premises are closed and securely
locked before leaving the Premises and that all water faucets, water apparatus
and electricity are entirely shut off before Lessee or Lessee’s employee’s leave
the Premises. Lessee shall be responsible for any damage to the Industrial
Center or other lessees’ premises caused by a failure to comply with this rule.
14.    Lessor reserves the right to exclude or expel from the Industrial Center
any person who, in the judgment of Lessor, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
the rules and regulations of the Industrial Center.
15.    Any requests of Lessee will be considered only upon application at the
Office of Lessor. Employees of Lessor shall not be requested to perform any work
or do anything outside of their regular duties unless under special instructions
from the Lessor.
16.    Lessor shall have the right, exercisable with reasonable notice and
without liability to Lessee, to change the name and the street address of the
Industrial Center of which the Premises are a part, where such change is
required by any government agency.
17.    Lessee agrees that it shall comply with all fire regulations that may be
issued from time to time by Lessor, and Lessee also shall provide Lessor with
the name of a designated responsible employee to represent Lessee in all matters
pertaining to fire regulations.
18.    Lessor reserves the right by written notice to Lessee, to rescind, alter
or waive any rule or regulation at any time prescribed for the Industrial Center
when, in Lessor’s judgment, it is necessary, desirable or proper for the best
interest of the Industrial Center or its Lessees.
19.    Lessee shall not disturb, solicit, or canvas any occupant of the
Industrial Center and shall cooperate to prevent same.
20.    Without the written consent of Lessor, Lessee shall not use the name of
the Industrial Center in connection with or in promotion or advertising the
business of Lessee except as Lessee’s address.
21.    Lessee shall be entitled to use parking spaces during working hours.
Lessee shall not park in driveways or loading areas, or reserved parking spaces
of other lessees. In the event that Lessee (a) parks any tractor or trailer in
an area not designated for parking of tractors or trailers, (b) parks any
vehicle in a reserved parking space of another lessee of the Industrial Center,
or (c) parks any vehicle overnight in an area not permitted for overnight
parking, Lessee shall pay to Lessor upon demand a per diem parking fee of $20
per day per tractor or trailer. Lessor or its agents shall have the right to
cause to be removed any car of Lessee, its employees or agents, that may be
parked in unauthorized areas, and Lessee agrees to save and hold harmless
Lessor, its agents and employees from any and all claims, losses, damages and
demands asserted or arising in respect to or in connection with the removal of
any such vehicle and for all expense incurred by Lessor in connection with such
removal. Lessee will from time to time, upon request of Lessor, supply Lessor
with a list of license plate numbers or vehicles owned or operated by its
employees and agent.

























--------------------------------------------------------------------------------




EXHIBIT F
INTENTIONALLY OMITTED



















































--------------------------------------------------------------------------------




EXHIBIT G
HAZARDOUS SUBSTANCES SURVEY FORM


The purpose of this form is to obtain information regarding the use of Hazardous
Substances on the Premises. Prospective lessees should answer the questions in
light of their proposed operations on the Premises. Existing lessees should
answer the questions as they relate to ongoing operations on the Premises and
should update any information previously submitted. If additional space is
needed to answer the questions, you may attach separate sheets of paper to this
form.


Your cooperation in this matter is appreciated. Any questions should be directed
to, and when completed, the form should be mailed to:
Carl Lamm
Vice President of Operations
1.    GENERAL INFORMATION
Company Name: Zeltiq Aesthetics                                         
Check Applicable Status:     Prospective Lessee: X        Current Lessee:     
        
Mailing Address:     4698 Willow Rd    
                                                    Pleasanton, CA
94588                                    
Contact Person & Title: Carl Lamm VP, Operations
                                        
Phone #: (925) 474-2542                                                
Address of Premises:                                             
Describe the proposed operations to take place on the Premises, including
principal products manufactured or services to be conducted. Existing lessees
should describe any proposed changes to ongoing operations.    
Warehousing of inventory                            
2.    STORAGE OF HAZARDOUS SUBSTANCES
2.1    Will any Hazardous Substances be used or stored on the Premises?
Wastes        Yes             No X         
Chemical Products    Yes             No X         
Attach the list of any Hazardous Substances to be used or stored, the quantities
that will be on site at any given time, and the location and method of storage.
3.    STORAGE TANKS & SUMPS
3.1
Is any above or below ground storage of gasoline, diesel, or other Hazardous
Substances in tanks or sumps proposed or currently conducted on the Premises?

Yes             No X         
If yes, describe the materials to be stored, and the type, size and construction
of the sump or tank. Attach copies of any permits obtained for the storage of
such substances.
                                                
                                                



--------------------------------------------------------------------------------




3.2    Have any of the tanks or sumps been inspected or tested for leakage?
Yes             No X N/A        
If so, attach results.
3.3    Have any spills or leaks occurred from such tanks or sumps?
Yes             No X N/A        
If so,
describe.                                                                                                
3.4    Were any regulatory agencies notified of the spill or leak?
Yes             No X N/A        
If so, attach copies of any spill reports filed, any clearance letters or other
correspondence from regulatory agencies relating to the spill or leak.
3.5    Have any underground storage tanks or sumps been taken out of service or
been removed?
Yes             No X N/A        
If yes, attach copies of any closure permits and clearance obtained from
regulatory agencies relating to closure and removal of such tanks.
4.    SPILLS
4.1    During the past year, have any spills occurred on the Premises?
Yes             No X         
If so, please describe the spill and attach the results of any testing conducted
to determine the extent of such spills.
4.2     Were any agencies notified in connection with such spills?
Yes             No X N/A         
If so, attach copies of any spill reports or other correspondence with
regulatory agencies.
4.3    Were any cleanup actions undertaken in connection with the spill?
Yes             No X N/A        
If so, briefly describe the actions taken. Attach copies of any clearance
letters obtained from any regulatory agencies involved and the results of any
final soil or ground water sampling done upon completion of the cleanup
work.                                                                    
                                            
5.     WASTE MANAGEMENT
5.1     Has your company been issued an EPA Hazardous Waste Generator I.D.
Number?
Yes             No X         


5.2    Has your company filed a biennial report as a hazardous waste generator?
Yes             No X         
If so, attach a copy of the most recent report files.



--------------------------------------------------------------------------------




5.3     Attach a list of the Hazardous Substances, if any, generated or to be
generated at the Premises, its hazard class and the quality generated on a
monthly basis. N/A


5.4    Describe the method(s) of disposal for each substance. Indicate where and
how often disposal will take
place.                                                                        5.5    Indicate
the name of the person(s) responsible for maintaining copies of hazardous
manifests completed for off-site shipments of Hazardous Substances. N/A
5.6    Is any treatment or processing of Hazardous Substances currently
conducted or proposed to be conducted at the Premises:
Yes             No X         
If yes, please describe any existing or proposed treatment met    
5.7     Attach copies of any hazardous waste permits or licenses issued to your
company with respect to its operations on the Premises.


6.     WATER TREATMENT / DISCHARGE
6.1    Do you discharge waste water to:
No     storm drain?        No     sewer?
No     surface water:        No     no industrial discharge.
6.2    Is your wastewater treated before discharge?
Yes             No X         
If yes, describe the type of treatment
conducted.                                            
Attach copies of any wastewater discharge permits issued to your company with
respect to its operations on the Premises.


7.     AIR DISCHARGES
7.1    Do you have any filtration systems or stacks that discharge into the air?
Yes             No X         
7.2    Do you operate any of the following types of equipment, or any other
equipment requiring an air emissions permit?
Spray booth
Dip tank
Drying oven
Incinerator
Other                     
X    No Equipment Requiring Air Permits


7.3    Are air emissions from your operation monitored?
Yes             No X         
If so, indicate the frequency of monitoring and a description of the monitoring
results.
                                                
7.4    Attach copies of any air emissions permits pertaining to your operations
on the Premises.


8.    HAZARDOUS SUBSTANCES DISCLOSURES



--------------------------------------------------------------------------------




8.1    Does your company handle Hazardous Substances in a quantity equal to or
exceeding an aggregate of 500 pound, 5 gallons, or 200 cubic feet?
Yes             No X
        
8.2    Has your company prepared a Hazardous Substances management plan
(“Business Plan”) pursuant to the Fire Department requirements for the County in
which the Premises is located?
Yes             No X     
8.3    Are any of the chemicals used in your operation regulated under
Proposition 65?
Yes             No X         
If so, describe the actions taken, or proposed actions to be taken, to comply
with the proposition.
8.4    Describe the procedure followed to comply with OSHA Hazard Communication
Standard requirements.


9.     ENFORCEMENT ACTIONS, COMPLAINTS
9.1     Has your company ever been subject to any agency enforcement actions,
administrative orders, or consent decrees?
Yes             No X         
If so, describe the actions and any continuing compliance obligations imposed as
a result of these actions.
9.2    Has your company ever received requests for information, notice or demand
letters, or any other inquiries regarding its operation?
Yes             No X         
9.3    Have there ever been, or are there now pending, any lawsuits against the
company regarding any environmental or health and safety concerns?
Yes             No X         
9.4    Has an environmental audit ever been conducted at your company’s current
facility?
Yes             No X     
9.5     Have there been any problems or complaints from neighbors at the
company’s current facility?
Yes             No X         


                
Zeltiq Aesthetics
Company


By: Carl Lamm                


Title: VP, Operations            


Date: 9-10-13            













--------------------------------------------------------------------------------




EXHIBIT H
MOVE OUT STANDARDS


Before surrendering the Premises, Lessee shall remove all of its personal
property, trade fixtures and such improvements, alterations or additions to the
Premises made by Lessee as may be specified for removal by Lessor and repair any
damage caused by such removal such that the damaged area is returned to the
condition that existed prior to the installation of such personal property,
trade fixtures, improvements, alterations or additions. Lessee shall, at its
sole cost and expense, engage consultant(s) acceptable to Lessor to oversee the
removal if it is deemed necessary by Lessor, in its sole discretion. Ordinary
wear and tear shall not include any damage or deterioration that would have been
prevented by good maintenance practices, Lessee’s proper and orderly occupation
and use of the Premises or by Lessee timely performing its obligations in this
Lease.


If Lessee fails to remove its personal property, trade fixtures, improvements,
alterations or additions upon the Expiration Date or earlier termination of this
Lease, the same shall be deemed abandoned and shall become the property of the
Lessor. Notwithstanding the foregoing, Lessee shall be liable to Lessor for all
costs and damages incurred by Lessor in removing, storing or selling such
personal property, trade fixtures, improvements, alterations or additions and in
restoring the Premises the condition required as provided in this Lease.


Notwithstanding anything to the contrary in this Lease and in addition to the
requirements of Section 7.4 of the Lease, Lessee shall surrender the Premises,
at the time of the Expiration Date or earlier termination of this Lease, in a
condition that shall include, without limitation, the following:


1. Lights:
Office, warehouse and exterior lights and ballasts must be fully operational
with all bulbs functioning. Broken light lenses must be replaced with matching
lenses. Ballast color should all be uniform (either all “cool” or all “warm”).



2. Dock Levelers & Roll-Up Doors:
Must be fully operational. Damaged panels must be replaced and painted to match.
All missing or damaged dock bumpers, dock levelers, Dok-loks and Dok-lok lights
must be replaced.



3. Truck Doors, Dock Seals, and Awnings:
Metal and fabric awnings must be free of damage and tears. Frames and fasteners
must be secure and undamaged. Dock seals must be free of damage, operational and
securely fastened in place.



4. Warehouse Floors and Columns:
Must be free of stains and swept with no racking bolts and other protrusions
left in floor. Bolts must be ground down or removed and patched with an
appropriate epoxy filing; bolts must not be removed with a gas torch. Cracks in
the floor which are ¼” or greater must be repaired with an epoxy sealer. Heavily
scarred floor seal requires re-sealing. Damaged or bent columns, bollards,
railing, etc. must be repaired.



5. Lessee Installed Equipment & Wiring:
Must be removed and space returned to original condition when originally leased
(remove air lines, junction boxes, conduit, etc.). Security systems must be
disarmed and removed with damage, if any, repaired. Phone systems must be
removed and damage, if any, repaired.



6. Walls:
All nails, shelves, and toggle bolts must be removed from walls. Holes must be
professionally filed and sanded. Large damaged areas may require tape, bed and
sanding. Holes must not remain in either office or warehouse walls. Any sticky
residue from placards or signs must be completely removed.



7. Roof:
Any lessee-installed equipment must be removed and roof penetrations properly
repaired by a licensed roofing contractor. If maintenance of the roof is a
Lessee responsibility, then active leaks must be fixed and the most recent
Lessor maintenance and repairs recommendations must have been completed.



8. Signs:
All exterior Lessee signage must be removed, holes patched, fixings remediated
and paint touched up to match, as necessary. All door and window signs must be
removed and damage, if any, repaired.



9. Heating & Air Conditioning System:
If maintenance of the HVAC equipment is a Lessee responsibility, then a written
report from a licensed contractor must be submitted to Lessor within the last
two (2) months of the Term. The report must (i) state that all evaporative
coolers and/or




--------------------------------------------------------------------------------




heaters within the warehouse are operational and safe and that office HVAC
system is also in good and safe operating condition, and (ii) set out detailed
specifications of work necessary to put any equipment and installations into
such condition. All repairs/maintenance specified in the HVAC report must be
completed by Lessee.


10. Painting:
All touch up painting must match existing paint. Scarred and damaged walls and
rooms may need to be entirely repainted.



11. Doors:
All interior and exterior personnel doors (for office and warehouse) must be in
good appearance and fully operational including fixtures, door closures, etc.
Holes/scars in doors must be repaired and painted to match. Irreparable holes
will require door replacement of matching and like quality doors. Any signs or
name placards on doors must be removed as well as any residue leftover from
adhesion.



12. Ceiling Tiles
Any damaged or stained ceiling tiles in the office area should be replaced.



13. Overall Cleanliness:
Clean windows, kitchens, and restrooms to full janitorial standard (i.e.,
strip/wax floors, sanitize toilets, sinks, clean under cabinets, exhaust fans
must be operational, fixtures must be operational, etc.), professionally clean
carpet, VCT floors require stripping and waxing, and remove any and all debris
from office and warehouse areas. Remove all pallets and debris from exterior of
Premises. Debris and trash may not be stored temporarily outside of the
Building. Parking lot must be swept and dumpster removed. If appropriate,
interior pest control treatment must be completed.



14. Building Systems:
All building systems must be in good and safe working order (e.g., plumbing,
electrical, fire alarms, intruder alarms, etc.). Provide certification of recent
fire sprinkler inspection by a licensed company, if a Lessee responsibility.



15. External
All landscaping, parking and other external areas must be repaired as necessary
if a lessee responsibility, including but not limited to the removal of all
debris and trash, remarking/repainting parking lots, repair/replacement of
generic and emergency signage, resetting/replacing damaged curb stones, and
replacing/repairing damaged gulley grids and manhole covers.



16. Upon Completion:
Contact Lessor’s property manager to coordinate date of turning off power and
utilities, turning in keys, and obtaining final Lessor Inspection of the
Premises.








